


Exhibit 10.1








CREDIT AGREEMENT
Dated as of December 6, 2013
among
LOUISIANA-PACIFIC CORPORATION,
as the Borrower,


CERTAIN SUBSIDIARIES OF THE BORROWER
from time to time party hereto,
as the Guarantors,
AMERICAN AGCREDIT, FLCA,
as Administrative Agent,
COBANK, ACB,
as L/C Issuer
and
THE LENDERS PARTY HERETO










AMERICAN AGCREDIT, FLCA,
COBANK, ACB,


AGFIRST FARM CREDIT BANK
and
FARM CREDIT SERVICES OF AMERICA, PCA
as Lead Arrangers and Bookrunner




--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1

1.01
Defined Terms.    1

1.02
Other Interpretive Provisions.    27

1.03
Accounting Terms.    28

1.04
Rounding.    29

1.05
Times of Day.    29

1.06
Letter of Credit Amounts.    29

1.07
Exchange Rates; Currency Equivalents.    29

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
30

2.01
Commitments.    30

2.02
Borrowings, Conversions and Continuations of Loans.    30

2.03
Letters of Credit.    31

2.04
Voluntary Prepayments.    39

2.05
Termination or Reduction of Aggregate Commitments.    40

2.06
Repayment of Loans.    40

2.07
Interest.    41

2.08
Fees.    41

2.09
Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.    42

2.10
Evidence of Debt.    42

2.11
Payments Generally; Administrative Agent’s Clawback.    43

2.12
Sharing of Payments by Lenders.    45

2.13
Cash Collateral.    45

2.14
Defaulting Lenders.    46

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
48

3.01
Taxes.    48

3.02
Illegality.    53

3.03
Inability to Determine Rates.    53

3.04
Increased Costs.    54

3.05
Compensation for Losses.    55

3.06
Mitigation Obligations; Replacement of Lenders.    56

3.07
Survival.    56

ARTICLE IV GUARANTY
56

4.01
The Guaranty.    56





--------------------------------------------------------------------------------




4.02
Obligations Unconditional.    57

4.03
Reinstatement.    58

4.04
Certain Additional Waivers.    58

4.05
Remedies.    58

4.06
Rights of Contribution.    58

4.07
Guarantee of Payment; Continuing Guarantee.    59

4.08
Keepwell.    59

ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
59

5.01
Conditions of Initial Credit Extension.    59

5.02
Conditions to all Credit Extensions.    61

ARTICLE VI REPRESENTATIONS AND WARRANTIES
63

6.01
Existence, Qualification and Power.    63

6.02
Authorization; No Contravention.    63

6.03
Governmental Authorization; Other Consents.    64

6.04
Binding Effect.    64

6.05
Financial Statements; No Material Adverse Effect.    64

6.06
Litigation.    65

6.07
No Default.    65

6.08
Ownership of Property; Liens.    65

6.09
Environmental Compliance.    65

6.10
Insurance.    66

6.11
Taxes.    66

6.12
ERISA Compliance.    66

6.13
Subsidiaries.    67

6.14
Margin Regulations; Investment Company Act.    68

6.15
Disclosure.    68

6.16
Compliance with Laws.    68

6.17
Intellectual Property; Licenses, Etc.    68

6.18
Solvency.    69

6.19
Perfection of Security Interests in the Collateral.    69

6.20
Business Locations.    69

6.21
Labor Matters.    69

6.22
OFAC.    69

ARTICLE VII AFFIRMATIVE COVENANTS
70

7.01
Financial Statements.    70

7.02
Certificates; Other Information.    70

7.03
Notices.    72





--------------------------------------------------------------------------------




7.04
Payment of Obligations.    73

7.05
Preservation of Existence, Etc.    73

7.06
Maintenance of Properties.    73

7.07
Maintenance of Insurance.    73

7.08
Compliance with Laws.    74

7.09
Books and Records.    74

7.10
Inspection Rights.    74

7.11
Use of Proceeds.    74

7.12
Additional Subsidiaries.    74

7.13
ERISA Compliance.    75

7.14
Pledged Assets.    75

7.15
Farm Credit Equity.    75

7.16
Post-Closing Obligations.    77

ARTICLE VIII NEGATIVE COVENANTS
77

8.01
Liens.    77

8.02
Investments.    80

8.03
Indebtedness.    80

8.04
Fundamental Changes.    82

8.05
Dispositions.    82

8.06
Restricted Payments.    82

8.07
Change in Nature of Business.    83

8.08
Transactions with Affiliates and Insiders.    83

8.09
Burdensome Agreements.    83

8.10
Use of Proceeds.    84

8.11
Financial Covenants.    84

8.12
Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity.    85

8.13
Sanctions.    85

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES
85

9.01
Events of Default.    85

9.02
Remedies Upon Event of Default.    87

9.03
Application of Funds.    88

ARTICLE X ADMINISTRATIVE AGENT
89

10.01
Appointment and Authority.    89

10.02
Rights as a Lender.    89

10.03
Exculpatory Provisions.    90

10.04
Reliance by Administrative Agent.    90





--------------------------------------------------------------------------------




10.05
Delegation of Duties.    91

10.06
Resignation of Administrative Agent.    91

10.07
Non-Reliance on Administrative Agent and Other Lenders.    92

10.08
No Other Duties; Etc.    93

10.09
Administrative Agent May File Proofs of Claim.    93

10.10
Collateral and Guaranty Matters.    94

10.11
Treasury Management Banks and Swap Banks.    94

ARTICLE XI MISCELLANEOUS
95

11.01
Amendments, Etc.    95

11.02
Notices and Other Communications; Facsimile Copies.    97

11.03
No Waiver; Cumulative Remedies; Enforcement.    98

11.04
Expenses; Indemnity; and Damage Waiver.    99

11.05
Payments Set Aside.    101

11.06
Successors and Assigns.    101

11.07
Treatment of Certain Information; Confidentiality.    106

11.08
Set-off.    106

11.09
Interest Rate Limitation.    107

11.10
Counterparts; Integration; Effectiveness.    107

11.11
Survival of Representations and Warranties.    108

11.12
Severability.    108

11.13
Replacement of Lenders.    108

11.14
Governing Law; Jurisdiction; Etc.    109

11.15
Waiver of Right to Trial by Jury.    110

11.16
Electronic Execution of Assignments and Certain Other Documents.    110

11.17
USA PATRIOT Act.    110

11.18
No Advisory or Fiduciary Relationship.    111

11.19
Judgment Currency.    111





--------------------------------------------------------------------------------




SCHEDULES
2.01
Commitments and Applicable Percentages

4.01(h)
Farm Credit Equities to be Purchased on or prior to the Closing Date

6.09
Environmental Matters

6.10
Insurance

6.13
Subsidiaries

6.17
IP Rights

6.20(a)
Locations of Real Property

6.20(b)
Taxpayer and Organizational Identification Numbers

6.20(c)
Changes in Legal Name, State of Formation and Structure

8.01
Liens Existing on the Closing Date

8.02
Investments Existing on the Closing Date

8.03
Indebtedness Existing on the Closing Date

8.05
Dispositions

11.02
Certain Addresses for Notices

11.06(e)
Voting Participants at Closing



EXHIBITS
A
Form of Loan Notice

B
Form of Note

C
Form of Compliance Certificate

D
Form of Joinder Agreement

E
Form of Assignment and Assumption

F
Forms of U.S. Tax Compliance Certificates

G
Form of Secured Party Designation Notice

H        Form of Voting Participant Notification and Consent






--------------------------------------------------------------------------------










CREDIT AGREEMENT
This CREDIT AGREEMENT is entered into as of December 6, 2013 among
LOUISIANA-PACIFIC CORPORATION, a Delaware corporation (the “Borrower”), the
Guarantors (defined herein), the Lenders (defined herein), AMERICAN AGCREDIT,
FLCA, as Administrative Agent and COBANK, ACB, as L/C Issuer.
The Borrower has requested that the Lenders provide a $200,000,000 revolving
credit facility for the purposes set forth herein, and the Lenders are willing
to do so on the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I



DEFINITIONS AND ACCOUNTING TERMS
.Defined Terms.1.01    Defined Terms..
As used in this Agreement, the following terms shall have the meanings set forth
below:
“2012 Financial Statements” means the consolidated balance sheet of the Borrower
and its Subsidiaries for the fiscal year ended December 31, 2012, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of the Borrower, including the notes
thereto, prepared in conformity with GAAP.
“Acquisition”, by any Loan Party or any Subsidiary of a Loan Party, means the
acquisition by such Loan Party or Subsidiary, in a single transaction or in a
series of related transactions, of any business, division, line of business or
other business unit of another Person or at least a majority of the Voting Stock
of another Person, in each case whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise; provided that any
acquisition by a Loan Party of assets or Voting Stock of another Loan Party and
any acquisition by a Loan Party or Subsidiary of assets or Voting Stock of a
Subsidiary that is not a Loan Party shall not constitute an “Acquisition” for
purposes of this Agreement.
“Adjusted Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Effective Rate plus 0.50%, (b) the Prime Rate
and (c) the Eurodollar Rate plus 1.00%.
“Administrative Agent” means American AgCredit in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders. The aggregate
principal amount of the Aggregate Commitments in effect on the Closing Date is
TWO HUNDRED MILLION DOLLARS ($200,000,000).
“Agreement” means this Credit Agreement.
“Ainsworth” means Ainsworth Lumber Co. Ltd. and its Subsidiaries.




--------------------------------------------------------------------------------




“Ainsworth Acquisition” means the acquisition of Ainsworth by the Borrower or
any of its Subsidiaries pursuant to the Ainsworth Acquisition Agreement.
“Ainsworth Acquisition Agreement” means that certain Arrangement Agreement dated
as of September 4, 2013 between the Borrower and Ainsworth.
“Ainsworth Acquisition Costs” means the costs, fees and expenses incurred in
connection with or incidental to the Ainsworth Acquisition.
“Ainsworth Acquisition Date” means the closing date of the Ainsworth
Acquisition.
“Ainsworth Acquisition Documents” means the Ainsworth Acquisition Agreement and
all other agreements, instruments and documents executed and delivered in
connection with the Ainsworth Acquisition Agreement.
“Ainsworth Material Adverse Effect” means any change, development, effect,
event, circumstance, fact or occurrence that individually or in the aggregate
with other such changes, developments, effects, events, circumstances, facts or
occurrences, (x) is or would reasonably be expected to be, material and adverse
to the business, condition (financial or otherwise), properties, assets
(tangible or intangible), liabilities (including any contingent liabilities),
operations or results of operations of Ainsworth or (y) prevents or materially
adversely affects the ability of Ainsworth to timely perform its obligations
under the Ainsworth Acquisition Agreement, except, any change, development,
effect, event, circumstance, fact or occurrence resulting from or relating to:
(i) the announcement of the execution of the Ainsworth Acquisition Agreement or
the transactions contemplated thereby; (ii) general political, economic or
financial conditions in Canada and the United States (provided that it does not
have a materially disproportionate effect on Ainsworth relative to other
companies in its industry); (iii) the state of securities or commodity markets
in general (provided that it does not have a materially disproportionate effect
on Ainsworth relative to other companies in its industry); (iv) the commencement
or continuation of any war, armed hostilities or acts of terrorism; (v) the
state of the oriented strand board industry in general (provided that such
conditions do not have a materially disproportionate effect on Ainsworth
relative to other companies in the oriented strand board industry); or (vi) any
decrease in the trading price or any decline in the trading volume of the equity
securities of Ainsworth (it being understood that the causes underlying such
change in trading price or trading volume (other than those in items (i) to (v)
above) may be taken into account in determining whether an Ainsworth Material
Adverse Effect has occurred).
“American AgCredit” means American AgCredit, FLCA and its successors and
assigns.
“Applicable Percentage” means with respect to any Lender at any time, the
percentage of the Aggregate Commitments represented by such Lender’s Commitment
at such time, subject to adjustment as provided in Section 2.14; provided that
if the commitment of each Lender to make Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to Section
9.02 or if the Aggregate Commitments have expired, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption or other agreement pursuant to which such Lender becomes a party
hereto, as applicable.
“Applicable Rate” means with respect to Loans, Letters of Credit and the
Commitment Fee, the following percentages per annum, based upon the
EBITDA/Interest Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 7.02(a):




--------------------------------------------------------------------------------





 
Pricing Tier
EBITDA/Interest Ratio
Commitment Fee
Eurodollar Rate Loans/Letter of Credit Fee
Base Rate Loans
  
1
> 6.0:1.0
0.300%
1.750%
0.750%
 
2
> 4.0:1.0 but ≤ 6.0:1.0
0.350%
2.000%
1.000%
 
3
> 2.5:1.0 but ≤ 4.0:1.0
0.400%
2.375%
1.375%
 
4
>1.5:1.0 but < 2.5:1.0
0.500%
2.750%
1.750%
 
5
< 1.5:1.0
0.625%
3.500%
2.500%



Any increase or decrease in the Applicable Rate resulting from a change in the
EBITDA/Interest Ratio shall become effective as of the fifth Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Tier 5 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall continue to apply until the first Business Day immediately
following the date a Compliance Certificate is delivered in accordance with
Section 7.02(a), whereupon the Applicable Rate shall be adjusted based upon the
calculation of the EBITDA/Interest Ratio contained in such Compliance
Certificate.  The Applicable Rate in effect from the Closing Date to the fifth
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(a) for the fiscal quarter ending December 31,
2013 shall be determined based upon Pricing Tier 1.  Notwithstanding anything to
the contrary contained in this definition, the determination of the Applicable
Rate for any period shall be subject to the provisions of Section 2.09(b).


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means, collectively, American AgCredit, FLCA, CoBank, ACB, AgFirst
Farm Credit Bank and Farm Credit Services of America, PCA in their capacities as
lead arrangers and bookrunners hereunder.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form (including electronic
documentation generated by an electronic platform) approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP
and (b) in respect of any Synthetic Lease of any Person, the capitalized amount
of the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.
“Availability Period” means, with respect to the Commitments, the period from
and including the Closing Date to the earliest of (a) the Maturity Date, (b) the
date of termination of the Aggregate Commitments pursuant to Section 2.05, and
(c) the date of termination of the commitment of each Lender to make Loans and
of the obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 9.02.
“Base Rate Loan” means a Loan that bears interest based on the Adjusted Base
Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.




--------------------------------------------------------------------------------




“Borrower Materials” has the meaning specified in Section 7.02.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City (or the Administrative Agent’s Office in Fields
Landing, California is in fact closed) and, if such day relates to any
Eurodollar Rate Loan, means any such day that is also a London Banking Day.
“Businesses” means, at any time, a collective reference to the businesses
operated by the Borrower and its Subsidiaries at such time.
“Canadian Benefit Plans” shall mean any material plan, fund, program, or policy,
whether oral or written, formal or informal, funded or unfunded, insured or
uninsured, providing benefits including medical, hospital care, dental,
sickness, accident, disability, life insurance, or other benefits under which
the Borrower or any of its Subsidiaries has any liability with respect to any
Canadian employees or former Canadian employees, but excluding any Canadian
Pension Plan or Canadian Union Plan.


“Canadian Dollar” and “CAD$” means the lawful currency of Canada.


“Canadian Dollar Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in Canadian Dollars as
determined by the L/C Issuer at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Canadian Dollars with Dollars.
“Canadian Pension Plan Event” shall mean (a) either (i) the termination in whole
or in part of a Canadian Pension Plan with a defined benefit provision, (ii) the
merger or amalgamation of a Canadian Pension Plan with another pension plan if
either plan is or has been funded by a trust, or (iii) the cessation of
participation of the Borrower or any of its Subsidiaries (or any Affiliate or
other related party thereto with whom there is statutory joint and several
liability under pension standards legislation) in any Canadian Pension Plan, or
a Canadian Union Plan that is a multi-employer pension plan (within the meaning
of applicable pension standards legislation), for any reason and which event
gives rise or can reasonably be expected to give rise to an obligation on such
entity to make contributions in respect of any past service unfunded liability
of such plan, (b) the issuance of a notice (or a notice of intent to issue such
a notice) to terminate in whole or in part any Canadian Pension Plan with a
defined benefit provision or the receipt of a notice of intent from a
Governmental Authority to require the termination in whole or in part of any
such Canadian Pension Plan, revoking the registration of same or appointing a
new administrator of such a plan, (c) the issuance of either any order or
charges which may give rise to the imposition of any fines or penalties to or in
respect of any Canadian Pension Plan or the issuance of such fines or penalties,
(d) the receipt of any notice from an administrator, a trustee or other funding
agent or any other person or entity that the Borrower or any of its Subsidiaries
or any Affiliate thereof have failed to remit any required contribution to a
Canadian Pension Plan or a similar notice from a Governmental Authority relating
to a failure to pay any fees or other amounts, or (e) the receipt by the
Borrower or any of its Subsidiaries or any Affiliate thereof any statement of
claim or notice of dispute brought against a Canadian Pension Plan or against a
Canadian Union Plan or the Borrower or any of its Subsidiaries or an Affiliate
thereof in their capacity as sponsor of a Canadian Pension Plan or as party to a
Canadian Union Plan.
“Canadian Pension Plans” shall mean each pension, supplementary pension,
retirement savings or other retirement income plan or arrangement of any kind,
registered or non-registered, established, maintained or contributed to by the
Borrower or any of its Subsidiaries for its Canadian employees or former
Canadian employees, except for (a) the Canada Pension Plan and the Quebec
Pension Plan that are maintained by the Government of Canada and the Province of
Quebec, respectively, and (b) any Canadian Union Plans.
“Canadian Union Plans” shall mean any plan, fund, program, or policy, whether
oral or written, formal or informal, funded or unfunded, insured or uninsured,
providing employee benefits including medical, dental, hospital care, sickness,
accident, disability, life insurance, pension, retirement or savings benefits
and all other benefit plans




--------------------------------------------------------------------------------




for the benefit of Canadian employees or former Canadian employees of the
Borrower or any of its Subsidiaries which are not maintained, sponsored or
administered by any the Borrower or any of its Subsidiaries, but to which the
Borrower or any of its Subsidiaries is required to contribute pursuant to a
collective agreement or to a participation agreement.
“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.
“Capitalization Ratio” means, as of any calculation date, the ratio of (a)
Funded Indebtedness of the Borrower and its Subsidiaries as of such calculation
date minus 90% of the Notes Payable Secured by Notes Receivable from Asset Sales
as of such calculation date to (b) Total Capitalization of the Borrower and its
Subsidiaries on a consolidated basis as of such calculation date. This ratio may
be expressed as a percentage.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent or its designee, for the benefit of one or more of the L/C
Issuer or the Lenders, as collateral for L/C Obligations or obligations of the
Lenders to fund participations in respect of L/C Obligations, cash or deposit
account balances (in the applicable currency) or, if the Administrative Agent
and the L/C Issuer shall agree in their sole discretion, other credit support,
in each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or Canada or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States or Canada is pledged in support thereof) having maturities of not more
than 365 days from the date of acquisition, (b) Dollar or Canadian Dollar
denominated time deposits, bankers acceptances or certificates of deposit of (i)
any Lender, (ii) any commercial bank of recognized standing having capital and
surplus in excess of $500,000,000 or (iii) any bank whose short-term commercial
paper rating from S&P is at least A-1 or the equivalent thereof or from Moody’s
is at least P-1 or the equivalent thereof (any such bank being an “Approved
Bank”), in each case with maturities of not more than 365 days from the date of
acquisition, (c) commercial paper and variable or fixed rate notes issued by any
Approved Bank (or by the parent company thereof) or any variable rate notes
issued by, or guaranteed by, any domestic corporation rated A-1 (or the
equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within nine months of the date of acquisition,
(d) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States or Canada in which such Person shall
have a perfected first priority security interest (subject to no other Liens)
and having, on the date of purchase thereof, a fair market value of at least
100% of the amount of the repurchase obligations and (e) Investments, classified
in accordance with GAAP as current assets, in money market investment programs
registered under the Investment Company Act of 1940 which are administered by
reputable financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in one
or more of the foregoing subdivisions (a) through (d).
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means the occurrence of any of the following events:






--------------------------------------------------------------------------------




(a) the transfer (in one transaction or a series of transactions) of all or
substantially all of the assets of any Loan Party to any Person or group of
related Persons for purposes of Section 13(d) of the Exchange Act (a “Group”),
other than, with respect to the assets of any Loan Party other than the
Borrower, to another Loan Party and other than as permitted in Section 8.05
hereof; or


(b) the liquidation or dissolution of any Loan Party or the adoption of a plan
by the stockholders of any Loan Party relating to the dissolution or liquidation
of such Loan Party, other than as permitted in Section 8.04 hereof; or


(c) any Person or Group shall become the owner, directly or indirectly,
beneficially, of shares representing more than 50% of the aggregate voting power
represented by the issued and outstanding Equity Interests of the Borrower
entitled to elect a majority of the directors of the Borrower (it being
understood that no contingent right to elect any director of the Borrower shall
be given effect for purposes of this definition until it becomes absolute or
vested and exercisable);


(d) the first day on which a majority of the members of the board of directors
of the Borrower are not Continuing Directors; or


(e) except to the extent permitted by Section 8.05 hereof, the failure of the
Borrower to, directly or indirectly, own and control one hundred percent (100%)
of each class of the Equity Interests of any Loan Party.


“Closing Date” means the date hereof.
“CoBank” means CoBank, ACB and its successors and assigns.
“Collateral” means a collective reference to all personal property with respect
to which Liens in favor of the Administrative Agent, for the benefit of the
holders of the Obligations, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents.
“Collateral Documents” means a collective reference to the Security Agreement
and any other security documents as may be executed and delivered by the Loan
Parties pursuant to the terms of Section 7.14.
“Commitment” means, as to each Lender, its obligation to (a) make Loans to the
Borrower pursuant to Section 2.01 and (b) purchase participations in L/C
Obligations, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
“Commitment Fee” has the meaning specified in Section 2.08(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Net Tangible Assets” means, with respect to any Person, the
aggregate amount of assets (less applicable reserves and other properly
deductible items) after deducting therefrom (a) all current liabilities
(excluding any Indebtedness for money borrowed having a maturity of less than 12
months from the date of the most recent consolidated balance sheet of such
person but which by its terms is renewable or extendable beyond 12 months from
such date at the option of the borrower) and (b) goodwill, trade names, patents,
unamortized debt discount and expense and any other like intangibles, all as set
forth in the most recent consolidated balance sheet of such person and compute
in accordance with GAAP.




--------------------------------------------------------------------------------




“Consolidated Net Worth” means, as of any date, (a) the total assets of the
Borrower and its Subsidiaries that would be reflected on the Borrower’s
consolidated balance sheet as of such date prepared in accordance with GAAP,
after eliminating all amounts properly attributable to non-Subsidiary interests,
if any, in the stock and surplus of Subsidiaries, minus (b) the total
liabilities of the Borrower and its Subsidiaries that would be reflected on the
Borrower’s consolidated balance sheet as of such date prepared in accordance
with GAAP.
“Continuing Director” means, as of any date of determination, any member of the
board of directors of the Borrower who: (a) was a member of such board of
directors on the Closing Date; or (b) was nominated for election or elected to
such board of directors with the approval or subsequent ratification of a
majority of the Continuing Directors who were members of such board of directors
at the time of such nomination or election.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto; provided that
for purposes of Section 8.08, a Person shall be deemed to be Controlled by
another Person if such other Person possesses, directly or indirectly, power to
vote 10% or more of the securities having ordinary voting power for the election
of directors, managing general partners or the equivalent.
“Credit Exposure” means, as to any Lender at any time, the unused Commitments,
the aggregate principal amount at such time of its outstanding Loans and such
Lender’s participation in L/C Obligations at such time.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada) and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States, Canada or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Adjusted Base Rate plus (ii)
the Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.
“Defaulting Lender” means, subject to Section 2.14(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent or
the L/C Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3)




--------------------------------------------------------------------------------




Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided, that, a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interests
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.14(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer and each
other Lender promptly following such determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or any Subsidiary (including the Equity Interests of any
Subsidiary) to another Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding (a) the sale, lease,
license, transfer or other disposition of inventory in the ordinary course of
business; (b) the sale, lease, license, transfer or other disposition in the
ordinary course of business of surplus, obsolete or worn out property or
property no longer used or useful in the conduct of business of any Loan Party
or any of its Subsidiaries; (c) any sale, lease, license, transfer or other
disposition of property to any Loan Party or any Subsidiary; provided, that if
the transferor of such property is a Loan Party (i) the transferee thereof must
be a Loan Party or (ii) to the extent such transaction constitutes an
Investment, such transaction is permitted under Section 8.02, (d) any
Involuntary Disposition, (e) the sale or discount of accounts in the ordinary
course of business, (f) termination of a lease of real or personal property that
is not necessary in the ordinary course of business and that could not
reasonably be expected to result in a Material Adverse Effect, (g) the granting
of Permitted Liens, (h) dispositions of cash and Cash Equivalents in the
ordinary course of business and conversions of Cash Equivalents into cash or
other Cash Equivalents, (i) dispositions expressly permitted by Sections 8.02,
8.04 or 8.06, (j) the leasing or subleasing of assets in the ordinary course of
business, and (k) the lapse of registered patents, trademarks and other
intellectual property of any Loan Party or any Subsidiary to the extent not
economically desirable in the conduct of such Person’s business.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Canadian Dollars, the equivalent amount thereof in Dollars as
determined by the L/C Issuer at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with Canadian Dollars.


“Domestic Subsidiary” means each Subsidiary that is organized under the laws of
the United States, any state, territory or district thereof or any other
jurisdiction within the United States.
“EBITDA” means, for any period, the sum of (a)  Net Income for such period plus
(b) an amount which, in the determination of Net Income for such period has been
deducted for (i)  Interest Charges for such period, (ii) without duplication,
total Federal, state, foreign or other income taxes for such period, (iii) all
depreciation expense for such period, (iv) all amortization expense for such
period, (v) all other non-cash charges and (vi) expenses or charges related




--------------------------------------------------------------------------------




to any transaction or series of transactions constituting an equity offering,
Investment, recapitalization, or incurrence Indebtedness, in each case permitted
by this Agreement (including expenses or charges relating to the Ainsworth
Acquisition). All amount other than the amounts described in clause (v) shall be
determined in accordance with GAAP.
“EBITDA/Interest Ratio” means, as of any calculation date, the ratio of (a)
EBITDA to (b) cash Interest Charges for the most recent four quarter period. For
purposes of calculating this ratio, if EBITDA is negative EBITDA shall be deemed
to be $1.00 (one dollar). Upon closing of the Ainsworth Acquisition and until
the results of operations of Ainsworth have been reflected in the consolidated
results of operations of the Borrower and its Subsidiaries for four full fiscal
quarters, the EBITDA/Interest Ratio will be calculated on a Pro Forma Basis to
include the EBITDA and Interest Expense of Ainsworth over the prior four
quarters. 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).
“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock, limited liability company interests or membership interests of
(or other ownership or profit interests in) such Person, all of the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock, limited liability company interests or membership
interests of (or other ownership or profit interests in) such Person, all of the
securities convertible into or exchangeable for shares of capital stock, limited
liability company interests or membership interests of (or other ownership or
profit interests in) such Person or warrants, rights or options for the purchase
or acquisition from such Person of such shares (or such other interests), and
all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Internal Revenue Code or Sections




--------------------------------------------------------------------------------




303, 304 and 305 of ERISA; or (h) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Borrower or any ERISA Affiliate.
“Eurodollar Base Rate” means:
(a)for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the British Bankers Association Interest Settlement Rate (or the
successor thereto if the British Bankers Association is no longer making an
Interest Settlement Rate available) (“LIBOR”), as published by Reuters (or such
other commercially available source providing quotations of LIBOR as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two London Banking Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; provided, that
if two or more such offered rates appear in such publication, the highest rate
shall apply; and, provided further, that if an interest rate is not
ascertainable pursuant to the foregoing provisions of this clause (a), the
Eurodollar Base Rate shall be determined by the Administrative Agent as the
average of the rates per annum at which Dollar deposits are offered for such
Interest Period by major banks in the London interbank market; and
(b)for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at approximately 11:00 a.m. London time
determined two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day; provided, that if two or more such offered rates appear in such
publication, the highest rate shall apply; and, provided further, that if an
interest rate is not ascertainable pursuant to the foregoing provisions of this
clause (b), the Eurodollar Base Rate shall be determined by the Administrative
Agent as the average of the rates per annum at which Dollar deposits are offered
for such Interest Period by major banks in the London interbank market.
“Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for
such Eurodollar Rate Loan for such Interest Period by (ii) one minus the
Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such Interest
Period and (b) for any day with respect to any Base Rate Loan bearing interest
at a rate based on the Eurodollar Rate, a rate per annum determined by the
Administrative Agent to be equal to the quotient obtained by dividing (i) the
Eurodollar Base Rate for such Base Rate Loan for such day by (ii) one minus the
Eurodollar Reserve Percentage for such Base Rate Loan for such day.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.
“Eurodollar Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Eurodollar Rate for each outstanding Eurodollar Rate Loan and for each
outstanding Base Rate Loan the interest on which is determined by reference to
the Eurodollar Rate, in each case, shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.
“Event of Default” has the meaning specified in Section 9.01.
“Exchange Act” shall mean the Securities Exchange Act of 1934, together with all
rules, regulations and interpretations thereunder or related thereto.
“Excluded Property” means, with respect to any Loan Party, including any Person
that becomes a Loan Party after the Closing Date as contemplated by Section
7.11, (a) any owned or leased real property, (b) any personal property which is
located outside of the United States, (b) any personal property (including,
without limitation, motor vehicles) in respect of which perfection of a Lien is
not either governed by the Uniform Commercial Code or (ii) effected by
appropriate evidence of the Lien being filed in either the United States
Copyright Office or the United States Patent and Trademark Office (provided
that, unless an Event of Default has occurred and is continuing, the Borrower
and the




--------------------------------------------------------------------------------




other Loan Parties will not be required to take any action to perfect Liens on
the Collateral to secure the Obligations other than the filing of UCC-1
financing statements naming each Loan Party as debtor and the Administrative
Agent as secured party), (c) 35% of the Equity Interests of any direct Foreign
Subsidiary or Foreign Subsidiary Holding Company of a Loan Party and (d) any
property which, subject to the terms of Section 8.09, is subject to a Lien of
the type described in Section 8.01(i) pursuant to documents which prohibit such
Loan Party from granting any other Liens in such property, (e) subject to the
proviso in the last paragraph of Section 2 of the Security Agreement, any lease,
license, contract or other agreement to the extent that a grant of a security
interest therein would violate or invalidate such lease, license, contract or
agreement or create a right of termination in favor of any other party thereto
after giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code or other applicable statute or regulation, but excluding the
proceeds or receivables thereof, (f) any “intent-to-use” trademark applications,
and (g) those assets that the cost or burden of obtaining a security interest in
are excessive in relation to the value of the security to be afforded thereby,
as reasonably determined by the Borrower and the Administrative Agent.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Loan Document by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act (or the application or official
interpretation thereof) by virtue of such Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to Section 4.08 hereof and any and
all guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at
the time the Guaranty of such Guarantor, or grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guaranty or security
interest becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that pursuant to Section 3.01(a)(ii), (a)(iii)
or (c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding taxes imposed under FATCA.
“Existing Loan Agreement” means that certain Loan and Security Agreement dated
as of March 10, 2009 among the Borrower, certain of its Subsidiaries, the
lenders party thereto and Bank of America, N.A., as Administrative Agent, as
amended or modified from time to time.
“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by any Loan Party or any Subsidiary.
“Farm Credit Equities” shall have the meaning given such term in Section
5.12(a).
“Farm Credit Lender” means a lending institution organized and existing pursuant
to the provisions of the Farm Credit Act of 1971 and under the regulation of the
Farm Credit Administration.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.




--------------------------------------------------------------------------------




“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to American
AgCredit on such day on such transactions as determined by the Administrative
Agent.
“Fee Letter” means the letter agreement, dated as of November 1, 2013 between
the Borrower and the Arrangers.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is a “controlled foreign corporation” under Section 957 of the
Internal Revenue Code.
“Foreign Subsidiary Holding Company” means any Subsidiary all or substantially
all of the assets of which consist of equity interests in one or more Foreign
Subsidiaries.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Applicable Percentage of the outstanding L/C Obligations
other than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funded Indebtedness” means, on a consolidated basis, without duplication,
(i) all Indebtedness of such Person for borrowed money, (ii) all purchase money
Indebtedness of such Person, including without limitation all Attributable
Indebtedness in respect of Capital Leases of such Person, (iii) all Guarantee
obligations of such Person with respect to Indebtedness of another Person that
otherwise constitutes Funded Indebtedness pursuant hereto, (iv) the maximum
available amount of all Letters of Credit or acceptances issued or created for
the account of such Person (except to the extent 100% cash collateralized),
(v) all Indebtedness described in clauses (i) and (ii) above of another Person
secured by a Lien on any property of such Person, whether or not such
Indebtedness has been assumed, with the amount of such Indebtedness deemed to be
the lesser of the fair market value of the property secured and the principal
amount of the debt secured thereby, and (vi) the Attributable Indebtedness in
respect of any Synthetic Lease and the attributed principal amount under any tax
retention operating lease, off-balance sheet loan or similar off-balance sheet
financing product to which such Person is a party, where such transaction is
considered borrowed money Indebtedness for tax purposes in accordance with GAAP.
“GAAP” means the generally accepted accounting principles issued by the American
Institute of Certified Public Accountants in effect in the United States at the
time in question.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).




--------------------------------------------------------------------------------




“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if lower, the stated maximum amount for which
such Person may be liable, or if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means (a) each Domestic Subsidiary identified as a “Guarantor” on
the signature pages hereto, (b) each other Person that joins as a Guarantor
pursuant to Section 7.12, (c) with respect to (i) Obligations under any Secured
Swap Agreement, (ii) Obligations under any Secured Treasury Management
Agreement, (iii) any Swap Obligation of a Specified Loan Party (determined
before giving effect to Sections 4.01 and 4.08) under the Guaranty, the Borrower
and (d) the successors and permitted assigns of the foregoing.
“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Article IV.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Honor Date” has the meaning set forth in Section 2.03(c).
“Indebtedness” means, with respect to any Person, without duplication, (i) all
obligations for borrowed money, purchase money obligations, conditional sale or
title retention obligations, or similar obligations of such Person as of the
date on which Indebtedness is to be determined, (ii) all obligations secured by
any Lien on, or payable out of the proceeds of production from, any property or
asset owned or held by such Person subject thereto, whether or not the
indebtedness secured thereby shall have been assumed, with the amount of such
Indebtedness deemed to be the lesser of the fair market value of the property
secured and the principal amount of the debt secured thereby, (iii) all
indebtedness of others with respect to which such Person has become liable by
way of a Guarantee, (iv) all liabilities appearing on its balance sheet in
accordance with GAAP in respect of capital lease obligations, and (v) any
renewals and extensions thereof. Indebtedness shall not include any of the
foregoing items to the extent such indebtedness has been legally defeased. For
purposes hereof, the amount of any Indebtedness in respect of a Guarantee shall
be the amount of such Guarantee as determined in accordance with the penultimate
sentence of the definition of “Guarantee” in this Section 1.01.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitees” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.




--------------------------------------------------------------------------------




“Interest Charge” means, with respect to any period, the sum (without
duplication) of the following (in each case eliminating all offsetting debits
and credits between the Borrower and its Subsidiaries and all other items
required to be eliminated in the course of the preparation of consolidated
financial statements of the Borrower and its Subsidiaries in accordance with
GAAP): (a) all interest in respect of Indebtedness of the Borrower and its
Subsidiaries (including imputed interest on capital lease obligations) deducted
in determining Net Income for such period, and (b) all debt discount and expense
amortized or required to be amortized in the determination of Net Income for
such period.
“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the first Business Day after the end of each March, June,
September and December and the Maturity Date.
“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice; provided that:
(c)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;
(d)any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(e)no Interest Period shall extend beyond the Maturity Date.
“Interim Financial Statements” has the meaning set forth in Section 5.01(c)(ii).
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Internal Revenue Service” means the United States Internal Revenue Service.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person of or in another Person, whether by means of (a) the
purchase or other acquisition of Equity Interests of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) an Acquisition. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any of its Subsidiaries.
“IP Rights” has the meaning specified in Section 6.17.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.




--------------------------------------------------------------------------------




“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit D executed and delivered by a Domestic Subsidiary in accordance with the
provisions of Section 7.12.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means CoBank or any replacement financial institution designated by
the L/C Issuer.
“L/C Obligations” means, as at any date of determination, the Dollar Equivalent
of the aggregate amount available to be drawn under all outstanding Letters of
Credit plus the Dollar Equivalent of the aggregate of all Unreimbursed Amounts,
including all L/C Borrowings. For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.
“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto and their successors and assigns.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any standby letter of credit, in a form acceptable to
the L/C Issuer in its sole and absolute discretion, issued by the L/C Issuer
pursuant to the provisions hereof and providing for the payment of cash upon the
honoring of a presentation thereunder.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is five days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Commitments and (b) $60,000,000. The Letter of Credit Sublimit is part
of, and not in addition to, the Aggregate Commitments.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever.
“Loan” means an extension of credit by a Lender to the Borrower under Article
II.




--------------------------------------------------------------------------------




“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.13 of this Agreement, the
Collateral Documents and the Fee Letter.
“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, in each case pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, properties, liabilities (actual or
contingent) or financial condition of the Borrower and its Subsidiaries taken as
a whole; (b) an impairment of the ability of any Loan Party to perform its
material obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.
“Material Subsidiary” means any Subsidiary that holds Consolidated Net Tangible
Assets equal to, or greater than, 10% of the Consolidated Net Tangible Assets of
the Borrower and its Subsidiaries (in each case determined in accordance with
GAAP) as of the end of the most recent fiscal quarter prior to the date of
determination for which financial information in respect thereof is available.
Notwithstanding the foregoing, any Subsidiary of the Borrower that is or becomes
a guarantor of the Borrower’s 7.5% senior notes due 2020 shall be a Material
Subsidiary for purposes of this Agreement.
“Maturity Date” means December 6, 2018.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.13(a)(i), (a)(ii) or (a)(iii), an amount equal
to 102% of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Net Income” or “Net Loss” means net income or loss, as the case may be, of the
Borrower and its Subsidiaries on a consolidated basis as determined in
accordance with GAAP before earnings and losses attributable to non-Subsidiary
interests, excluding (i) any after tax gain or loss resulting from dispositions
of assets outside of the ordinary course of business, (ii) extraordinary items,
(iii) undistributed income from non-Subsidiary investments, and (iv) write-ups
of assets.




--------------------------------------------------------------------------------




“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” or “Notes” has the meaning given to it in Section 2.10(a), either
individually or collectively as the case maybe.
“Notes Payable Secured by Notes Receivable from Asset Sales” means, for any
period, the sum of (i) the current portion and (ii) the long-term portion, of
the Borrower’s limited recourse notes payable due 2013-2018 and non-recourse
notes payable due 2018 that are secured by notes receivable from timberland
asset sales that occurred during 1997, 1998, and 2003.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Obligations” means, with respect to the Borrower and each Guarantor, all
advances to, and debts, liabilities, obligations, covenants and duties of, any
Loan Party arising under any Loan Document or otherwise with respect to any
Loan, Letter of Credit, Secured Treasury Management Agreement or Secured Swap
Agreement, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided,
that the “Obligations” of a Guarantor shall exclude any Excluded Swap
Obligations with respect to such Guarantor.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability company
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the Dollar Equivalent
of the amount of such L/C Obligations on such date after giving effect to any
L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.
“Participant” has the meaning specified in Section 11.06(d).




--------------------------------------------------------------------------------




“Participant Register” has the meaning specified in Section 11.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to minimum funding standards under Section 412 of the
Internal Revenue Code.
“Permitted Acquisitions” means (x) the Ainsworth Acquisition and (y) other
Investments consisting of an Acquisition, provided, with respect to clause (y)
of this definition, that (a) no Default shall have occurred and be continuing or
would result from such Acquisition, (b) the property acquired (or the property
of the Person acquired) in such Acquisition is used or useful in the same or a
related line of business as the Borrower and its Subsidiaries were engaged in on
the Closing Date (or any reasonable extensions or expansions thereof), (c) if
the Acquisition involves the Acquisition of a Person or Persons that will be
required to become a Loan Party pursuant to Section 7.12 upon consummation of
the Acquisition, the Administrative Agent shall have received all items required
to be delivered by the terms of Section 7.12 and/or Section 7.14, (d) in the
case of an Acquisition of the Equity Interests of another Person, the board of
directors (or other comparable governing body) of such other Person shall have
duly approved such Acquisition, (e) in the case of an Acquisition involving
aggregate consideration (including assumed Indebtedness) in excess of
$50,000,000, the Borrower shall have delivered to the Administrative Agent a
certificate demonstrating that, upon giving effect to such Acquisition on a Pro
Forma Basis, the Loan Parties would be in compliance with the financial
covenants set forth in Section 8.11 as of the most recent fiscal quarter end for
which the Borrower was required to deliver financial statements pursuant to
Section 7.01(a) or (b), and (f) if such transaction involves the purchase of an
interest in a partnership between the Borrower (or a Subsidiary) as a general
partner and entities unaffiliated with the Borrower or such Subsidiary as the
other partners, such transaction shall be effected by having such equity
interest acquired by a corporate holding company directly or indirectly
wholly-owned by the Borrower newly formed for the sole purpose of effecting such
transaction.
“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Indebtedness that (a) has an aggregate outstanding principal amount
(or accreted value, if applicable) not greater than the aggregate principal
amount of the Indebtedness being refinanced or extended except by an amount
equal to unpaid accrued interest and premium thereon plus other reasonable
amounts paid, and fees and expenses reasonably incurred, in connection therewith
and by an amount equal to any existing commitments unutilized thereunder, (b)
has a weighted average maturity (measured as of the date of such refinancing or
extension) and maturity no shorter than that of the Indebtedness being
refinanced or extended, (c) is not entered into as part of a Sale Leaseback
transaction, (d) is not secured by a Lien on any assets other than collateral of
a type securing the Indebtedness being refinanced or extended, (e) the obligors
of which are the same as the obligors of the Indebtedness being refinanced or
extended and (f) is determined by the Borrower in good faith to be otherwise on
terms (excluding terms as to rate, fees, discount, premiums, term and
amortization) no less favorable to the Loan Parties and their Subsidiaries,
taken as a whole, than those of the Indebtedness being refinanced or extended.
“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any of its Subsidiaries permitted to exist at such time pursuant to the
terms of Section 8.01.




--------------------------------------------------------------------------------




“Person” means an individual, sole proprietorship, partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, governmental authority, or other
entity of whatever nature.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 7.02.
“Prime Rate” means the prime rate as published by the Wall Street Journal as the
average prime lending rate for 70% of the nation’s largest banks.
“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a Specified Transaction, that such Specified Transaction and the
related transactions in connection therewith (to the extent applicable) shall be
deemed to have occurred as of the first day of the applicable period of
measurement for the applicable covenant or requirement. In furtherance of the
foregoing: (a) (i) with respect to any Disposition or Involuntary Disposition,
income statement and cash flow statement items (whether positive or negative)
attributable to the Person or property disposed of shall be excluded to the
extent such items are not otherwise excluded in such income statement items for
the Borrower and its Subsidiaries in accordance with GAAP or in accordance with
any defined terms set forth in Section 1.01, and (ii) with respect to any
Acquisition, income statement items attributable to the Person or property
acquired shall be included to the extent relating to any period applicable in
such calculations to the extent (A) such items are not otherwise included in
such income statement items for the Borrower and its Subsidiaries in accordance
with GAAP or in accordance with any defined terms set forth in Section 1.01 and
(B) such items are supported by financial statements or other information
reasonably satisfactory to the Administrative Agent, (b) any retirement of
Indebtedness and (c) any incurrence or assumption of Indebtedness by the
Borrower or any Subsidiary (and if such Indebtedness has a floating or formula
rate, such Indebtedness shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination); provided, that, (x) Pro Forma Basis, Pro Forma
Compliance and Pro Forma Effect in respect of any Specified Transaction shall be
calculated in a reasonable and factually supportable manner and certified by a
Responsible Officer of the Borrower and (y) any such calculation shall be
subject to the applicable limitations set forth in the definition of EBITDA;
provided, that notwithstanding anything to the contrary contained in this
Agreement, EBITDA for Ainsworth and its Subsidiaries for any period ending prior
to the Ainsworth Acquisition Date shall be EBITDA as reported in Ainsworth’s
publicly available financial statements converted to Dollars at the applicable
spot rate of exchange reasonably determined by the Borrower to exist as of the
date of such financial statements.
“Public Lender” has the meaning specified in Section 7.02.
“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualified at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Recipient” means the Administrative Agent, the L/C Issuer, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Register” has the meaning specified in Section 11.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.




--------------------------------------------------------------------------------




“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.
“Required Lenders” means, at any time, Lenders having Credit Exposures
representing more than 50% of the Aggregate Commitments. With respect to any
matter requiring the approval of the Required Lenders, it is understood that
Voting Participants shall have the voting rights specified in Section 11.06(e)
as to such matter. The Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, any vice president, any director or treasurer of a Loan Party
and, solely for purposes of the delivery of certificates pursuant to Sections
5.01 or 7.12(b), the secretary or any assistant secretary of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any Loan
Party or any Subsidiary, specifically including any distributions by the
Borrower including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to the
Borrower’s stockholders, partners or members (or the equivalent Person thereof).
“Revaluation Date” means each of the following:  (i) each date of issuance of a
Letter of Credit denominated in Canadian Dollars, (ii) each date of an amendment
of any Letter of Credit denominated in Canadian Dollars having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by the L/C Issuer under any Letter of Credit
denominated in Canadian Dollars and (iv) such additional dates as the
Administrative Agent or the L/C Issuer shall determine or the Required Lenders
shall require.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Loan Party or such Subsidiary shall sell or transfer any property used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.
“Sanctions” means any international economic sanction administered or enforced
by the United States government (including, without limitation, OFAC) the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.
“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit G.
“Secured Swap Agreement” means any Swap Contract permitted under Section 8.03
between any Loan Party and any Swap Bank; provided that for any of the foregoing
to be included as a “Secured Swap Agreement” on any date of determination by the
Administrative Agent, the applicable Swap Bank (other than the Administrative
Agent or an Affiliate of the Administrative Agent) must have delivered a Secured
Party Designation Notice to the Administrative Agent prior to such date of
determination.
“Secured Treasury Management Agreement” means any Treasury Management Agreement
between any Loan Party and any Treasury Management Bank; provided, however, that
for any of the foregoing to be included as a “Secured




--------------------------------------------------------------------------------




Treasury Management Agreement” on any date of determination by the
Administrative Agent, the applicable Treasury Management Bank (other than the
Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Secured Party Designation Notice to the Administrative Agent prior
to such date of determination.
“Security Agreement” means the security and pledge agreement dated as of the
Closing Date executed in favor of the Administrative Agent, for the benefit of
the holders of the Obligations, by each of the Loan Parties, as amended or
modified from time to time in accordance with the terms hereof.
“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature, (b)
such Person does not intend to, and does not believe that it will, incur debts
or liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, (c) such Person does not have unreasonably small capital, (d) the fair
value of the property of such Person (which for this purpose, shall include,
without limitation, rights of contribution and subrogation in respect of
obligations for which such Person has provided a guarantee) is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person (which for this purpose, shall include, without limitation,
rights of contribution and subrogation in respect of obligations for which such
Person has provided a guarantee) is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured. In computing the amount of contingent liabilities
at any time, it is intended that such liabilities will be computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Specified Ainsworth Acquisition Agreement Representations” means the
representations made by or with respect to Ainsworth in the Ainsworth
Acquisition Agreement as are material to the interests of the Lender Parties and
the Arrangers (but only to the extent that the Borrower or its affiliates have
the right not to consummate the Acquisition, or to terminate their obligations
(or otherwise do not have an obligation to close), under the Ainsworth
Acquisition Agreement as a result of a failure of such representations in the
Ainsworth Acquisition Agreement to be true and correct.
“Specified Loan Party” has the meaning set forth in Section 4.08.
“Specified Representations” means representations relating to incorporation or
formation; organizational power and authority to enter into the Loan Documents;
due execution, delivery and enforceability of such documentation; solvency of
the Borrower and its subsidiaries, taken as a whole; no conflicts with charter
documents or material agreements; Federal Reserve margin regulations; the
Investment Company Act; OFAC, the PATRIOT Act, FCPA and other anti-terrorism
laws; status of the Obligations as first lien senior debt; use of proceeds, and,
subject to the limitations on perfection of security interests set forth herein,
the creation, perfection and priority of the security interests granted in the
proposed collateral.
“Specified Transaction” means, any Acquisition or other Investment, Disposition,
Involuntary Disposition, Restricted Payment, incurrence of Indebtedness,
increase in Commitments or other event that by the terms of the Loan Documents
requires Pro Forma Compliance with a test or covenant or requires such test or
covenant to be calculated on a Pro Forma Basis, in each case, other than in
connection with Restricted Payments made pursuant to Section 8.06(c), to the
extent the fair market value of the property involved in any such Acquisition or
other Investment, Disposition or Involuntary Disposition, the principal amount
of any such Indebtedness or the amount of any such Restricted Payment is in
excess of $50,000,000 or to the extent such transaction is otherwise identified
by the Borrower as a Specified Transaction.
“Spot Rate” for a currency means the rate determined by the L/C Issuer to be the
rate quoted by the L/C Issuer as the spot rate for the purchase by the L/C
Issuer of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the L/C Issuer may obtain such spot rate from another financial
institution designated by the L/C Issuer if it does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in Canadian Dollars.




--------------------------------------------------------------------------------






“Subsidiary” means (a) any corporation, association, limited liability company,
partnership, joint stock company, business trust, or other similar organization
of which more than 50 percent of the ordinary voting power for the election of a
majority of the members of the board of directors or other governing body of
such entity is held or controlled by the Borrower; or (b) any joint venture or
partnership in which the Borrower has more than 50 percent ownership interest.
“Swap Bank” means (a) any Person that is a Lender or an Affiliate of a Lender at
the time that it becomes a party to a Swap Contract with any Loan Party and (b)
any Lender on the Closing Date or Affiliate of such Lender that is party to a
Swap Contract with any Loan Party in existence on the Closing Date, in each case
to the extent permitted by Section 8.03(d).
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Threshold Amount” means $25,000,000.
“Total Capitalization” means the sum of (i) Consolidated Net Worth, and (ii)
Funded Indebtedness of the Borrower and its Subsidiaries minus 90% of the Notes
Payable Secured by Notes Receivable from Asset Sales.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit or debit card, funds transfer, automated




--------------------------------------------------------------------------------




clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services and other cash management services.
“Treasury Management Bank” means (a) any Person that is a Lender or an Affiliate
of a Lender at the time that it becomes a party to a Treasury Management
Agreement with any Loan Party and (b) any Lender on the Closing Date or
Affiliate of such Lender that is a party to a Treasury Management Agreement with
any Loan Party in existence on the Closing Date.
“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unrestricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower and its consolidated Subsidiaries, that such cash or Cash Equivalent
Investments (i) do not appear (or would be required to appear) as “restricted”
on a consolidated balance sheet of the Borrower and its Subsidiaries under GAAP
(unless such appearance is related to the Obligations or the Liens created under
the Loan Documents), (ii) are not subject to any Lien in favor of any Person
other than a Lien in favor of the Administrative Agent to secure the
Obligations, (iii) do not constitute trust monies, and (iv) are not held in a
specific payroll or other disbursement account from which all or substantially
all of the funds held therein are disbursed in the ordinary course of business.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
“Voting Participant” shall have the meaning given such term in Section 11.06(e).
“Voting Participant Notification” shall have the meaning given such term in
Section 11.06(e).
“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by the Borrower directly or indirectly through other Persons 100%
of whose Equity Interests are at the time owned, directly or indirectly, by the
Borrower.
.Other Interpretive Provisions.1.02    Other Interpretive Provisions..
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified




--------------------------------------------------------------------------------




(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “hereto”, “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
real and personal property and tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
.Accounting Terms.1.03    Accounting Terms..
(a)Generally. Except as otherwise specifically prescribed herein, all accounting
terms not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time; provided, however, that calculations of Attributable
Indebtedness under any Synthetic Lease or the implied interest component of any
Synthetic Lease shall be made by the Borrower in accordance with accepted
financial practice and consistent with the terms of such Synthetic Lease.
(b)Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders
and Borrower); provided that, until so amended, (i) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) the Borrower shall provide to the Administrative Agent and the
Lenders financial statements and other documents required under this Agreement
or as requested hereunder setting forth a reconciliation between calculations of
such ratio or requirement made before and after giving effect to such change in
GAAP.
(c)    Pro Forma Calculations. Notwithstanding anything to the contrary
contained herein, all calculations of the EBITDA/Interest Ratio (including for
purposes of determining the Applicable Rate) and the Capitalization Ratio shall
be made on a Pro Forma Basis with respect to all Specified Transactions
occurring during the applicable four quarter period to which such calculation
relates, and/or subsequent to the end of such four quarter period but not later
than the date of such calculation; provided, that, notwithstanding the
foregoing, when calculating the EBITDA/Interest Ratio and/or the Capitalization
Ratio for purposes of determining (x) compliance with Section 8.11 or (y) the
Applicable Rate, any Specified Transaction and any related adjustment
contemplated in the definition of Pro Forma Basis that occurred subsequent to
the end of the applicable four quarter period shall not be given Pro Forma
Effect.
(d)    FASB ASC 825 and FASB ASC 470-20. Notwithstanding the above, for purposes
of determining compliance with any covenant (including the computation of any
financial covenant) contained herein, the effects of FASB ASC 825 and FASB ASC
470-20 on financial liabilities shall be disregarded.
(e)    Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.




--------------------------------------------------------------------------------




.Rounding.1.04    Rounding..
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
.Times of Day.1.05    Times of Day..
Unless otherwise specified, all references herein to times of day shall be
references to Pacific time (daylight or standard, as applicable).
.Letter of Credit Amounts.1.06    Letter of Credit Amounts..
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.


.Exchange Rates; Currency Equivalents.1.07    Exchange Rates; Currency
Equivalents..
(a)The L/C Issuer shall determine the Spot Rates as of each Revaluation Date to
be used for calculating Dollar Equivalent amounts of L/C Credit Extensions and
Outstanding Amounts denominated in Canadian Dollars.  Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur.  Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the L/C Issuer.
(b)Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in Canadian Dollars, such amount shall be the relevant Canadian
Dollar Equivalent of such Dollar amount (rounded to the nearest unit of Canadian
Dollars, with 0.5 of a unit being rounded upward), as determined by the L/C
Issuer.


ARTICLE II



ARTICLE III

ARTICLE IVTHE COMMITMENTS AND CREDIT EXTENSIONS
.Commitments.2.01    Commitments.. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Loan”) to
the Borrower in Dollars from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Commitment; provided, however, that after giving
effect to any Borrowing of Loans, (i) the Total Outstandings shall not exceed
the Aggregate Commitments, and (ii) the Credit Exposure of any Lender shall not
exceed such Lender’s Commitment. Within the limits of each Lender’s Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.01, prepay under Section 2.04, and reborrow under this
Section 2.01. Loans may be Base Rate Loans or Eurodollar Rate Loans, or a
combination thereof, as further provided herein; provided, however, all
Borrowings made on the Closing Date shall be made as Base Rate Loans.
.Borrowings, Conversions and Continuations of Loans.2.02    Borrowings,
Conversions and Continuations of Loans..
(a)Each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
9:00 a.m. (or such later time as agreed by Administrative Agent) (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of, Eurodollar Rate Loans, and (ii) on the requested date of any
Borrowing of Base Rate Loans. Each telephonic notice by the Borrower pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan




--------------------------------------------------------------------------------




Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof. Except as provided in Sections 2.03(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued, (iv)
the Type of Loans to be borrowed or to which existing Loans are to be converted,
and (v) if applicable, the duration of the Interest Period with respect thereto.
If the Borrower fails to specify a Type of a Loan in a Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.
(b)Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans as described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 11:00 a.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 5.02 (and, if such Borrowing is the initial
Credit Extension, Section 5.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and acceptable to) the Administrative Agent by the Borrower; provided, however,
that if, on the date of a Borrowing of Loans, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings and second, shall be made available
to the Borrower as provided above.
(c)A Eurodollar Rate Loan may be continued or converted only on the last day of
the Interest Period for such Eurodollar Rate Loan unless the Borrower pays all
amounts required to be paid pursuant to Section 3.05 in connection with such
continuation or conversion. During the existence of an Event of Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders.
(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in the prime rate used in determining the Adjusted Base Rate
promptly following the public announcement of such change.
(e)After giving effect to all Borrowings, all conversions of Loans from one Type
to the other, and all continuations of Loans as the same Type, there shall not
be more than 5 Interest Periods in effect with respect to all Loans.
.Letters of Credit.2.03    Letters of Credit..
(a)The Letter of Credit Commitment.
(i)Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or Canadian Dollars for the account of the
Borrower or any of its Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of the Borrower or
its




--------------------------------------------------------------------------------




Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Outstandings shall not exceed the Aggregate Commitments, (y) the Credit Exposure
of any Lender shall not exceed such Lender’s Commitment and (z) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit.
Each request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.
(ii)The L/C Issuer shall not issue any Letter of Credit if:
(A)subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or
(B)the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.
(iii)The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally;
(B)the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;
(C)except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $25,000 or
CAD$25,000, as applicable;
(D)such Letter of Credit is to be denominated in a currency other than Dollars
or Canadian Dollars; or
(E)any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.14(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.
(iv)The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.
(v)The L/C Issuer shall be under no obligation to amend any Letter of Credit if
the beneficiary of such Letter of Credit does not accept the proposed amendment
to such Letter of Credit.
(vi)The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent in accordance with Section 11.02
or by any




--------------------------------------------------------------------------------




other means acceptable to the L/C Issuer. Such Letter of Credit Application must
be received by the L/C Issuer and the Administrative Agent not later than 9:00
a.m. at least three (3) Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof; (C)
the expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the L/C Issuer (A) the Letter of Credit to be amended;
(B) the proposed date of amendment thereof (which shall be a Business Day); (C)
the nature of the proposed amendment; and (D) such other matters as the L/C
Issuer may reasonably require. Additionally, the Borrower shall furnish to the
L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.
(ii)Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article V shall not be satisfied, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or the applicable Subsidiary or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.
(iii)If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer will issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the L/C Issuer, the Borrower shall not be
required to make a specific request to the L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, on the Non-Extension Notice
Date to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of Section
2.03(a) or otherwise), or (B) it has received notice (which may be by telephone
or in writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 5.02 is not then satisfied, and in each case directing the
L/C Issuer not to permit such extension.




--------------------------------------------------------------------------------




(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.
(c)Drawings and Reimbursements; Funding of Participations.
(i)Upon receipt from the L/C Issuer of a notice of drawing under a Letter of
Credit by the beneficiary thereof, the L/C Issuer shall notify the Borrower and
the Administrative Agent thereof. In the case of a Letter of Credit denominated
in Canadian Dollars, the Borrower shall reimburse the L/C Issuer in Canadian
Dollars. Not later than 9:00 a.m. on the first Business Day after the date of
any payment by the L/C Issuer under a Letter of Credit (each such date of
payment by the L/C Issuer, an “Honor Date”), the Borrower shall reimburse the
L/C Issuer through the Administrative Agent in an amount equal to the sum of (A)
the amount of such drawing and (B) if such reimbursement is not received on the
Honor Date, interest on the amount of such drawing at the Adjusted Base Rate
plus the Applicable Margin from the Honor Date to the first Business Day after
the Honor Date (the “Required Reimbursement Date”). If the Borrower fails to so
reimburse the L/C Issuer by such time, the Administrative Agent shall promptly
notify each Lender of the Required Reimbursement Date, the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in Canadian
Dollars) and accrued interest thereon to the Required Reimbursement Date (the
“Unreimbursed Amount”), and the amount of such Lender’s Applicable Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans to be disbursed on the Required Reimbursement Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the conditions set forth in Section 5.02 (other than the delivery
of a Loan Notice) and provided that, after giving effect to such Borrowing, the
Total Outstandings shall not exceed the Aggregate Commitments. Any notice given
by the L/C Issuer or the Administrative Agent pursuant to this Section
2.03(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
(ii)Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) to the Administrative Agent for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 11:00 a.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer.
(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 5.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
(iv)Until each Lender funds its Loan or L/C Advance pursuant to this Section
2.03(c) to reimburse the L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Applicable Percentage of such
amount shall be solely for the account of the L/C Issuer.
(v)Each Lender’s obligation to make Loans or L/C Advances to reimburse the L/C
Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the L/C Issuer, the Borrower
or any other Person for any reason whatsoever; (B) the occurrence or continuance
of a




--------------------------------------------------------------------------------




Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Loans pursuant to this Section 2.03(c) is subject to the conditions set
forth in Section 5.02 (other than delivery by the Borrower of a Loan Notice). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Borrower to reimburse the L/C Issuer for the amount of any payment made
by the L/C Issuer under any Letter of Credit, together with interest as provided
herein.
(vi)If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation. A certificate
of the L/C Issuer submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.
(d)Repayment of Participations.
(i)At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.
(ii)If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.
(e)Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;
(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)waiver by the L/C Issuer of any requirement that exists for the L/C Issuer’s
protection and not the protection of the Borrower or any waiver by the L/C
Issuer which does not in fact materially prejudice the Borrower;




--------------------------------------------------------------------------------




(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;
(vi)any payment made by the L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the ISP or the UCP, as applicable;
(vii)any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(viii)any adverse change in the relevant exchange rates or in the availability
of Canadian Dollars to the Borrower or any Subsidiary or in the relevant
currency markets generally; or
(ix)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f)Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.03(e); provided, however, that anything in such clauses to
the contrary notwithstanding, the Borrower may have a claim against the L/C
Issuer, and the L/C Issuer may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to the L/C
Issuer by the beneficiary of a sight draft and certificate(s) strictly complying
with the terms and conditions of a Letter of Credit unless the L/C Issuer is
prevented or prohibited from so paying as a result of any order or directive of
any court or other Governmental Authority. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial




--------------------------------------------------------------------------------




Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.
(g)Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued the rules of the ISP shall apply to each standby Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or in the decisions, opinions, practice statements,
or official commentary of the ICC Banking Commission, the Bankers Association
for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.
(h)Letter of Credit Fees. The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance, subject to Section 2.14, with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to (i) 0.50% per annum multiplied by the Dollar
Equivalent of the daily maximum stated amount of each Letter of Credit that is
at least 102% Cash Collateralized or (ii) the Applicable Rate multiplied by the
Dollar Equivalent of the daily maximum stated amount of each other Letter of
Credit, as applicable. For purposes of computing the daily maximum stated amount
of any Letter of Credit, the amount of such Letter of Credit shall be determined
in accordance with Section 1.06. Letter of Credit Fees shall be (i) computed on
a quarterly basis in arrears and (ii) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of a Letter of Credit, on the Letter
of Credit Expiration Date and thereafter on demand. If there is any change in
the Applicable Rate during any quarter, the daily amount available to be drawn
under each Letter of Credit shall be computed and multiplied by the Applicable
Rate separately for each period during such quarter that such Applicable Rate
was in effect. Notwithstanding anything to the contrary contained herein, upon
the request of the Required Lenders while any Event of Default exists, all
Letter of Credit Fees shall accrue at the Default Rate.
(i)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum specified in
the Fee Letter, computed on the Dollar Equivalent of the actual daily maximum
stated amount of such Letter of Credit (whether or not such maximum amount is
then in effect under such Letter of Credit) and on a quarterly basis in arrears.
Such fronting fee shall be due and payable on the tenth Business Day after the
end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the Borrower shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, foreign exchange costs and fees, and other
standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.
(j)Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.
.Prepayments.2.04    Voluntary Prepayments..
(a)Voluntary Prepayments. Subject to Section 3.05, the Borrower may at any time
or from time to time repay Loans in whole or in part without premium or penalty.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts




--------------------------------------------------------------------------------




required pursuant to Section 3.05. Subject to Section 2.14, each such prepayment
shall be applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages.
(b)Mandatory Prepayments.
(i)If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments at such time, the Borrower shall immediately prepay Loans and L/C
Borrowings and/or Cash Collateralize the L/C Obligations (other than the L/C
Borrowings) in an aggregate amount equal to such excess; provided, however, that
the Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.04(b) unless after the prepayment in full of the
Loans, the Total Outstandings exceed the Aggregate Commitments then in effect.
(ii)If the Administrative Agent notifies the Borrower at any time that the
Outstanding Amount of all L/C Obligations at such time exceeds an amount equal
to 100% (or 105% if the excess over 100% is due solely to foreign exchange
fluctuations) of the Letter of Credit Sublimit then in effect, then, within two
Business Days after receipt of such notice, the Borrower shall prepay L/C
Borrowings and/or Cash Collateralize the L/C Obligations (other than the L/C
Borrowings) in an aggregate amount sufficient to reduce such Outstanding Amount
as of such date of payment to an amount not to exceed 100% of the Letter of
Credit Sublimit then in effect.
Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities.
.Termination or Reduction of Aggregate Commitments.2.05    Termination or
Reduction of Aggregate Commitments..
(a)Optional Reductions. The Borrower may, upon notice to the Administrative
Agent, terminate the Aggregate Commitments, or from time to time permanently
reduce the Aggregate Commitments to an amount not less than the Outstanding
Amount of Loans and L/C Obligations; provided that (i) any such notice shall be
received by the Administrative Agent not later than 10:00 a.m. three (3)
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $1,000,000 or any whole
multiple of $1,000,000 in excess thereof and (iii) the Borrower shall not
terminate or reduce (A) the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Aggregate Commitments, or (B) the Letter of Credit Sublimit if,
after giving effect thereto, the Outstanding Amount of L/C Obligations not fully
Cash Collateralized hereunder would exceed the Letter of Credit Sublimit,
(b)Mandatory Reductions. If after giving effect to any reduction or termination
of Commitments under this Section 2.05, the Letter of Credit Sublimit exceeds
the Aggregate Commitments at such time, the Letter of Credit Sublimit shall be
automatically reduced by the amount of such excess.
(c)Notice. The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit or the Aggregate
Commitments under this Section 2.05. Upon any reduction of the Aggregate
Commitments, the Commitment of each Lender shall be reduced by such Lender’s
Applicable Percentage of such reduction amount. All fees in respect of the
Aggregate Commitments accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.
.Repayment of Loans.2.06    Repayment of Loans..
The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of all Loans outstanding on such date.
.Interest.2.07    Interest..
(a)Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of the Eurodollar Rate for
such Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Adjusted Base Rate plus the
Applicable Rate.
(b)(i)    If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, all outstanding




--------------------------------------------------------------------------------




Obligations hereunder shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.
(i)If any amount (other than principal of any Loan) is not paid when due (after
giving effect to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(ii)Upon the request of the Required Lenders, while any Event of Default exists,
the Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iii)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
.Fees.2.08    Fees..
In addition to certain fees described in subsections (h) and (i) of Section
2.03:
(a)Commitment Fee. The Borrower shall pay to the Administrative Agent, for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) at a rate per annum equal to the product
of (i) the Applicable Rate times (ii) the actual daily amount by which the
Aggregate Commitments exceed the sum of (y) the Outstanding Amount of Loans and
(z) the Outstanding Amount of L/C Obligations, subject to adjustment as provided
in Section 2.14. The Commitment Fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article V is not met, and shall be due and payable quarterly in
arrears on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the Closing
Date, and on the Maturity Date; provided, that (A) no Commitment Fee shall
accrue on the Commitment of a Defaulting Lender so long as such Lender shall be
a Defaulting Lender and (B) any Commitment Fee accrued with respect to the
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender. The
Commitment Fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.
(b)Fee Letter. The Borrower shall pay to the Administrative Agent for its own
account the fees in the amounts and at the times specified in the Fee Letter.
Such fees shall be fully earned when paid and shall be non-refundable for any
reason whatsoever.
.Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.2.09    Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate..
(a)All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.11(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
(b)If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the EBITDA/Interest Ratio as calculated by the Borrower as of
any applicable date was inaccurate and (ii) a proper calculation of the




--------------------------------------------------------------------------------




EBITDA/Interest Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(i) or 2.07(b) or under Article IX. The
Borrower’s obligations under this paragraph shall survive the termination of the
Commitments of all of the Lenders and the repayment of all other Obligations
hereunder.
.Evidence of Debt.2.10    Evidence of Debt..
(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each such promissory
note shall be in the form of Exhibit B (a “Note”). Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.
(b)In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.
.Payments Generally; Administrative Agent’s Clawback.2.11    Payments Generally;
Administrative Agent’s Clawback..
(a)General. All payments to be made by the Borrower shall be made free and clear
of and without condition or deduction for any counterclaim, defense, recoupment
or setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars (or, if applicable, with respect to the reimbursement
of drawings under Letters of Credit denominated in Canadian Dollars, in Canadian
Dollars) and in immediately available funds not later than 12:00 noon on the
date specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 12:00
noon shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. Subject to the definition
of “Interest Period”, if any payment to be made by the Borrower shall come due
on a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.
(b)(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 10:00 a.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of any Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the




--------------------------------------------------------------------------------




time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(i)Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article V are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
(d)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 11.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 11.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
11.04(c).
(e)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
.Sharing of Payments by Lenders.2.12    Sharing of Payments by Lenders..
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations held by it
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Loans or participations and accrued interest thereon greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall




--------------------------------------------------------------------------------




be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.13 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than an assignment to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
.Cash Collateral.2.13    Cash Collateral..
(a)Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 9.02(c), or (iv) there
shall exist a Defaulting Lender, the Borrower shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases) following
any request by the Administrative Agent or the L/C Issuer, provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause (iv)
above, after giving effect to Section 2.14(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).
(b)Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant to this Section 2.13,
and in all proceeds of the foregoing, all as security for the obligations to
which such Cash Collateral may be applied pursuant to Section 2.13(c). If at any
time the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent or the L/C
Issuer as herein provided (other than Permitted Liens in favor of the depository
bank), or that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency. All Cash Collateral (other
than credit support not constituting funds subject to deposit) shall be
maintained in blocked, interest bearing deposit accounts at a financial
institution selected by the Administrative Agent. The Borrower shall pay on
demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.
(c)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.13 or Sections
2.03, 2.04, 2.14 or 9.02 in respect of Letters of Credit shall be held and
applied in satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(d)Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender




--------------------------------------------------------------------------------




status of the applicable Lender) (or, as appropriate, its assignee following
compliance with Section 11.06(b)(vi)), (ii) the determination by the
Administrative Agent and the L/C Issuer that there exists excess Cash Collateral
or (iii) the Borrower’s request, to the extent the Cash Collateral is greater
than the Minimum Collateral Amount or the Cash Collateral was provided
voluntarily by the Borrower and was not required to be provided pursuant to the
terms hereof; provided, however, any such release shall be without prejudice to,
and any disbursement or other transfer of Cash Collateral shall be and remain
subject to, any other Lien conferred under the Loan Documents and the other
applicable provisions of the Loan Documents.
.Defaulting Lenders.2.14    Defaulting Lenders..
(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)Waivers and Amendment. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.
(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amount received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer hereunder; third, to Cash
Collateralize the L/C Issuer’s Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.13; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.13; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided,
that, if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 5.02 were
satisfied or waived, such payment shall be applied solely to the pay the Loans
of, and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations are held by the Lenders pro rata in accordance
with the Commitments hereunder without giving effect to Section 2.14(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.14(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.




--------------------------------------------------------------------------------




(iii)Certain Fees.
(A)No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.08(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(B)Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.13.
(C)With respect to any fee payable under Section 2.08(a) or any Letter of Credit
Fee not required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C
Issuer the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.
(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in Section
5.02 are satisfied at the time of such reallocation (and, unless the Borrower
shall have otherwise notified the Administrative Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.
(v)Cash Collateral. If the reallocation described in clause (a)(iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under applicable
Law, Cash Collateralize the L/C Issuers’ Fronting Exposure in accordance with
the procedures set forth in Section 2.13.
(b)Defaulting Lender Cure. If the Borrower, the Administrative Agent and the L/C
Issuer agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit be held on a pro rata basis by
the Lenders in accordance with their Applicable Percentages (without giving
effect to Section 2.14(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided, that, no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; provided, further, that, except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender having been a
Defaulting Lender.


TAXES, YIELD PROTECTION AND ILLEGALITY


.Taxes.3.01    Taxes..
(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
(i)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required




--------------------------------------------------------------------------------




by applicable Laws. If any applicable Laws (as determined in the good faith
discretion of the Administrative Agent) require the deduction or withholding of
any Tax from any such payment by the Administrative Agent or a Loan Party, then
the Administrative Agent or such Loan Party shall be entitled to make such
deduction or withholding, upon the basis of the information and documentation to
be delivered pursuant to subsection (e) below.
(ii)If any Loan Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(iii)If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(b)Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)Tax Indemnifications.
(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error.
(i)Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.06(d) relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Loan Parties, as applicable, against any Excluded
Taxes attributable to




--------------------------------------------------------------------------------




such Lender or the L/C Issuer, in each case, that are payable or paid by the
Administrative Agent or a Loan Party in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
(d)Evidence of Payments. Upon request by any Loan Party or the Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this Section
3.01, each Loan Party shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(e)Status of Lenders; Tax Documentation.
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(i)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;




--------------------------------------------------------------------------------




(II)executed originals of Internal Revenue Service Form W-8ECI,
(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or
(IV)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(ii)Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 3.01 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.
(f)Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to the Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by a Loan Party under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred




--------------------------------------------------------------------------------




by such Recipient, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Loan Party, upon the request of the Recipient, agrees to repay the amount paid
over to the Loan Party (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Recipient in the event the Recipient
is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to the Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.
(g)Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.
.Illegality.3.02    Illegality..
If any Lender determines after the date hereof that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended and (ii) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurodollar Rate component of the Adjusted Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Adjusted Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Adjusted Base Rate), either on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Adjusted Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.
.Inability to Determine Rates.3.03    Inability to Determine Rates..
If in connection with any request for a Eurodollar Rate Loan or a conversion to
or continuation thereof, (a) the Administrative Agent determines that (i) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan or (ii) adequate and reasonable means do not exist for determining the
Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan or in connection with an existing or proposed Base
Rate Loan, or (b) the Required Lenders determine that for any reason the
Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
the Lenders of funding such Loan, the Administrative Agent will promptly notify
the Borrower and all Lenders. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) and (y) in the event of a
determination described in the preceding sentence with respect to




--------------------------------------------------------------------------------




the Eurodollar Rate component of the Adjusted Base Rate, the utilization of the
Eurodollar Rate component in determining the Adjusted Base Rate shall be
suspended, in each case until the Administrative Agent revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing, conversion or continuation of Eurodollar Rate Loans (to the extent of
the affected Eurodollar Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.
.Increased Costs.3.04    Increased Costs..
(a)Increased Costs Generally. If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the L/C
Issuer;
(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
(b)Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
(c)Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
(d)Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or




--------------------------------------------------------------------------------




reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
.Compensation for Losses.3.05    Compensation for Losses..
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.
.Mitigation Obligations; Replacement of Lenders.3.06    Mitigation Obligations;
Replacement of Lenders..
(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then at the
request of the Borrower such Lender or the L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be. The Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender or the L/C Issuer in connection with any such designation or
assignment.
(b)Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 or if a Lender gives a notice pursuant to
Section 3.02 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.06(a), the
Borrower may replace such Lender in accordance with Section 11.13.
.Survival.3.07    Survival..
All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder and resignation of the Administrative Agent; provided, that all such
obligations under this Article III shall terminate at the end of the applicable
statute of limitation time period.




--------------------------------------------------------------------------------




ARTICLE V



ARTICLE VI

ARTICLE VIIGUARANTY
.The Guaranty.4.01    The Guaranty..
Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Swap Bank, each Treasury Management Bank, and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of all Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) in accordance with the terms of such extension
or renewal.
Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Secured Swap Agreements or Secured Treasury Management
Agreements, (i) the obligations of each Guarantor under this Agreement and the
other Loan Documents shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
the Debtor Relief Laws or any comparable provisions of any applicable state law
and (ii) the Obligation of a Guarantor that are guaranteed under this Guaranty
shall exclude any Excluded Swap Obligations with respect to such Guarantor.
.Obligations Unconditional.4.02    Obligations Unconditional..
The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Secured Swap
Agreements or Secured Treasury Management Agreements, or any other agreement or
instrument referred to therein, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any law or
regulation or other circumstance whatsoever which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor, it being the
intent of this Section 4.02 that the obligations of the Guarantors hereunder
shall be absolute and unconditional under any and all circumstances. Each
Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other
Guarantor for amounts paid under this Article IV until such time as the
Obligations (other than contingent indemnity obligations) have been paid in full
and the Commitments have expired or terminated. Without limiting the generality
of the foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:
(a)at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
(b)any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Secured Swap Agreement, or any Secured Treasury Management
Agreement, or any other agreement or instrument referred to in the Loan
Documents, such Secured Swap Agreements or such Secured Treasury Management
Agreements shall be done or omitted;
(c)the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents, any Secured Swap Agreement or any Secured
Treasury Management Agreement, or any other agreement or instrument referred to
in the Loan Documents, such Secured Swap Agreements or such Secured Treasury
Management Agreements shall be waived or any other guarantee of any of the
Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with;
(d)any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected; or




--------------------------------------------------------------------------------




(e)any of the Obligations shall be determined to be void or voidable (including,
without limitation, for the benefit of any creditor of any Guarantor) or shall
be subordinated to the claims of any Person (including, without limitation, any
creditor of any Guarantor).
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Secured Swap Agreement or any Secured Treasury
Management Agreement, or any other agreement or instrument referred to in the
Loan Documents, such Secured Swap Agreements or such Secured Treasury Management
Agreements, or against any other Person under any other guarantee of, or
security for, any of the Obligations.
.Reinstatement.4.03    Reinstatement..
The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, the
reasonable fees, charges and disbursements of counsel) incurred by the
Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.
.Certain Additional Waivers.4.04    Certain Additional Waivers..
Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.
.Remedies.4.05    Remedies..
The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section
9.02) for purposes of Section 4.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.01. The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the Lenders may exercise their remedies thereunder in
accordance with the terms thereof.
.Rights of Contribution.4.06    Rights of Contribution..
The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations have been paid in full and the Commitments
have terminated.
.Guarantee of Payment; Continuing Guarantee.4.07    Guarantee of Payment;
Continuing Guarantee..
The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.
.Keepwell.4.08    Keepwell..
Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably




--------------------------------------------------------------------------------




undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article IV
voidable under applicable Debtor Relief Laws, and not for any greater amount).
The obligations and undertakings of each applicable Loan Party under this
Section shall remain in full force and effect until such time as the Obligations
(other than contingent indemnification obligations that survive the termination
of this Agreement) have been paid in full and the Commitments have expired or
terminated. Each Loan Party intends this Section to constitute, and this Section
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.
ARTICLE VIII



ARTICLE IX

ARTICLE XCONDITIONS PRECEDENT TO CREDIT EXTENSIONS
.Conditions of Initial Credit Extension.5.01    Conditions of Initial Credit
Extension..
This Agreement shall become effective upon, and, subject to Section 5.02(b), the
obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to, satisfaction or waiver in accordance with
Section 11.01 of the following conditions precedent:
(a)Loan Documents. Receipt by the Administrative Agent of executed counterparts
of this Agreement and the other Loan Documents, each properly executed by a
Responsible Officer of the signing Loan Party and, in the case of this
Agreement, by each Lender.
(b)Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the Closing Date, and in form and substance
reasonably satisfactory to the Administrative Agent.
(c)Financial Statements. The Administrative Agent shall have received:
(i)the 2012 Financial Statements; and
(ii)internally prepared financial statements of the Borrower for the fiscal
quarter ended September 30, 2013, including balance sheets and statements of
income or operations (the “Interim Financial Statements”).
(d)No Material Adverse Change. There shall not have occurred a material adverse
change since December 31, 2012 in the business, assets, income, properties,
liabilities (actual or contingent), operations or financial condition of the
Borrower and its Subsidiaries, taken as a whole.
(e)Litigation. There shall not exist any action, suit, investigation or
proceeding pending or threatened in any court or before an arbitrator or
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect.
(f)Organization Documents, Resolutions, Etc. Receipt by the Administrative Agent
of the following, each of which shall be originals or facsimiles (followed
promptly by originals), in form and substance satisfactory to the Administrative
Agent and its legal counsel:
(i)copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;
(ii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party; and
(iii)such documents and certifications as the Administrative Agent may require
to evidence that each Loan Party is duly organized or formed, and is validly
existing, in good standing and qualified to engage in business in its state of
organization or formation.
(g)Perfection and Priority of Liens. Receipt by the Administrative Agent of the
following:
(i)searches of Uniform Commercial Code filings in the jurisdiction of formation
of each Loan Party or where a filing would need to be made in order to perfect
the Administrative Agent’s




--------------------------------------------------------------------------------




security interest in the Collateral, copies of the financing statements on file
in such jurisdictions and evidence that no Liens exist other than Permitted
Liens;
(ii)UCC financing statements for each appropriate jurisdiction as is necessary,
in the Administrative Agent’s sole discretion, to perfect the Administrative
Agent’s security interest in the Collateral;
(h)Evidence of Insurance. Receipt by the Administrative Agent of copies of
insurance policies or certificates of insurance of the Loan Parties evidencing
liability and casualty insurance meeting the requirements set forth in the Loan
Documents and naming the Administrative Agent as additional insured (in the case
of liability insurance) or lender’s loss payee (in the case of hazard insurance)
on behalf of the Lenders.
(i)Farm Credit Equities. The Borrower shall have purchased the Farm Credit
Equities as set forth on Schedule 4.01(h), consistent with Section 5.12,
pursuant to the agreements identified in Schedule 4.01(h) (substantially in the
form agreed by the applicable Farm Credit Lender and the Borrower).
(j)    Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Borrower certifying that (i) the
conditions specified in Sections 5.01(d) and (e) and Sections 5.02(a) and, if
applicable, (b) have been satisfied and (ii) the Borrower and its Subsidiaries
are Solvent on a consolidated basis.
(k)    Termination of Existing Loan Agreement. Receipt by the Administrative
Agent of a payoff letter and/or other satisfactory evidence that the Existing
Loan Agreement concurrently with the Closing Date is being terminated and any
and all Liens securing obligations under the Existing Loan Agreement
concurrently with the Closing Date are being released (other than cash
collateral securing letters of credit issued thereunder on terms reasonably
acceptable to the Administrative Agent).
(l)    Fees. Receipt by the Administrative Agent, the Arrangers and the Lenders
of all fees contemplated Fee Letter to be paid on or before the Closing Date and
all costs and expenses required to be paid hereunder or pursuant to the Fee
Letter to the extent invoiced prior to the Closing Date.
(m)    PATRIOT Act. At least five (5) days prior to the Closing Date, the
Borrower and the Guarantors shall have provided to the Administrative Agent the
documentation and other information requested by the Lender in order to comply
with requirements of applicable “know-your-customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.
(n)    Attorney Costs. Unless waived by the Administrative Agent, the Borrower
shall have paid all reasonable out-of-pocket fees, charges and disbursements of
outside counsel to the Administrative Agent to the extent invoiced prior to the
Closing Date, plus such additional amounts of such reasonable out-of-pocket
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, the Administrative Agent and each Lender that
has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Administrative Agent or such Lender unless, in the case of a Lender, the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.
The Lenders’ making of the Loans to the Borrower on the Closing Date shall
constitute an acknowledgment that all of the conditions set forth in this
Section 5.01 requiring the consent, approval, acceptance or satisfaction of the
Lenders have been satisfied or waived.
.Conditions to all Credit Extensions.5.02    Conditions to all Credit
Extensions..
(a)Subject to Section 5.02(b), the obligation of each Lender to honor any
Request for Credit Extension is subject to the following conditions precedent
(unless waived):




--------------------------------------------------------------------------------




(i)The representations and warranties of the Borrower and each other Loan Party
contained in Article VI or any other Loan Document, shall be true and correct in
all material respects on and as of the date of such Credit Extension, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.
(ii)No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.
(iii)The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.
Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
5.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.
(b)Notwithstanding the foregoing, Loans in a maximum principal amount up to
$100,000,000 will be available hereunder solely to fund the Ainsworth
Acquisition on the Ainsworth Acquisition Date, subject only to the following
conditions which must be satisfied or waived (in accordance with Section 11.01)
on the Ainsworth Acquisition Date, which must occur on or prior to June 4, 2014:
(i)No Ainsworth Material Adverse Effect    (x) There not having occurred, or
having been disclosed to the public (if previously undisclosed to the public),
since November 1, 2013, any Ainsworth Material Adverse Effect and (y) there not
having occurred, since December 31, 2012 (the date of the most recent audited
financial statements for Ainsworth furnished by the Borrower to the Arrangers),
any event, occurrence or development or state of circumstances or facts which
has had or would, individually or in the aggregate, reasonably be expected to
have an Ainsworth Material Adverse Effect.
(ii)Concurrent Transactions. The proceeds from Loans made on the Ainsworth
Acquisition Date, together with (a) cash on hand at the Borrower and/or its
subsidiaries and (b) cash on hand at Ainsworth, will be sufficient (i) to
finance all of the cash consideration required in the Acquisition and (ii) to
pay the Ainsworth Acquisition Costs. The terms of the Ainsworth Acquisition
Agreement will be reasonably satisfactory to the Arrangers (it being agreed that
the Ainsworth Acquisition Agreement dated September 4, 2013 publicly filed by
the Borrower with the Securities and Exchange Commission is reasonably
satisfactory to the Arrangers). The Ainsworth Acquisition shall have been
consummated pursuant to the Ainsworth Acquisition Agreement, in each case
without giving effect to any modifications, consents, amendments or waivers
thereto that are materially adverse to the Lenders and the Arrangers (it being
understood that any amendment to Sections 9.3 (Third Party Beneficiaries), 9.6
(Governing Law; Waiver of Jury Trial) or 9.12 (No Recourse) (or the related
definitions) of the Ainsworth Acquisition Agreement as in effect on the date
hereof that is adverse to the Lender Parties and the Arrangers). There will not
exist (pro forma for the Ainsworth Acquisition and the financing thereof) any
default or event of default under any Indebtedness for borrowed money of the
Borrower, Ainsworth or any of their respective subsidiaries with a principal
balance in excess of $10.0 million.
(iii)Financial Statements. The Arrangers shall have received (i) audited
financial statements of Ainsworth for 2010, 2011 and 2012 prepared in accordance
with Canadian generally accepted auditing standards; (ii) as soon as internal
financial statements are available to Ainsworth, unaudited financial statements
for any interim period or periods of Ainsworth ended after the date of the most
recent audited financial statements and more than 45 calendar days prior to the
Acquisition Date prepared in accordance with Canadian generally accepted
auditing standards; (iii) if the Ainsworth Acquisition Date is after March 31,
2014, the audited financial statements of the Borrower for 2013, prepared in
accordance with GAAP; and (iv) customary pro forma financial statements giving
effect to the Ainsworth Acquisition.
(iv)Accuracy of Representations and Warranties. The Specified Ainsworth
Acquisition Agreement Representations and the Specified Representations shall be
true and correct in all material respects (without giving effect to any “double
materiality”).




--------------------------------------------------------------------------------






REPRESENTATIONS AND WARRANTIES


The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:
.Existence, Qualification and Power.6.01    Existence, Qualification and Power..
Each Loan Party (a) is duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.
.Authorization; No Contravention.6.02    Authorization; No Contravention..
The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action by such Loan Party, and do not (a)
contravene the terms of any of such Person’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law
(including, without limitation, Regulation U or Regulation X issued by the FRB);
except in each case referred in clauses (b) or (c), to the extent that conflict
or violation could not reasonably be expected to have a Material Adverse Effect.
.Governmental Authorization; Other Consents.6.03    Governmental Authorization;
Other Consents..
No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document other than (a) those that have already been obtained and are in full
force and effect and (b) filings to perfect the Liens created by the Collateral
Documents.
.Binding Effect.6.04    Binding Effect..
Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally.
.Financial Statements; No Material Adverse Effect.6.05    Financial Statements;
No Material Adverse Effect..
(a)The 2012 Financial Statements (i) were prepared substantially in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present in all material
respects the financial condition of the Borrower as of the date thereof and its
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein.
(b)The Interim Financial Statements (i) were prepared in accordance with the
Borrower’s previous practice for interim financial statements; and (ii) fairly
present in all material respects the financial condition of the Borrower as of
the date thereof and its results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.
(c)From the date of the 2012 Financial Statements to and including the Closing
Date, there has been no Disposition by any Loan Party or any Subsidiary, or any
Involuntary Disposition, and no Acquisition by any of them, in each case in an
amount that is greater than the Threshold Amount, which is not reflected in the
foregoing financial statements or in the notes thereto and has not otherwise
been disclosed in writing to the Lenders on or prior to the Closing Date.




--------------------------------------------------------------------------------




(d)The financial statements delivered pursuant to Section 7.01(a) and (b) have
been prepared substantially in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and present fairly in all material respects the consolidated financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries as of the dates thereof and for the periods covered thereby,
subject, in the case of financial statements delivered pursuant to Section
7.01(b), to the absence of footnotes and to normal year-end audit adjustments.
(e)Since the date of the 2012 Financial Statements, there has been no event or
circumstance, that has had or could reasonably be expected to have a Material
Adverse Effect.
.Litigation.6.06    Litigation..
There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any of its Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby or (b) could reasonably be
expected to have a Material Adverse Effect.
.No Default.6.07    No Default..
(a)Neither any Loan Party nor any Subsidiary is in default under or with respect
to any Contractual Obligation that could reasonably be expected to have a
Material Adverse Effect.
(b)No Default has occurred and is continuing.
.Ownership of Property; Liens.6.08    Ownership of Property; Liens..
Each Loan Party and its Subsidiaries has good record and marketable title in fee
simple to, or valid leasehold interests in, all real property necessary or used
in the ordinary conduct of its business, except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The property of each Loan Party and its Subsidiaries is
subject to no Liens, other than Permitted Liens.
.Environmental Compliance.6.09    Environmental Compliance..
Except as could not reasonably be expected to have a Material Adverse Effect:
(a)Each of the Facilities and all operations at the Facilities are in compliance
with all applicable Environmental Laws, and there is no violation of any
Environmental Law with respect to the Facilities or the Businesses, and there
are no conditions relating to the Facilities or the Businesses that could give
rise to liability under any applicable Environmental Laws.
(b)None of the Facilities contains, or to the knowledge of any Responsible
Officer of the Borrower, has previously contained, any Hazardous Materials at,
on or under the Facilities in amounts or concentrations that constitute a
violation of, or could give rise to liability under, Environmental Laws.
(c)Neither any Loan Party nor any Subsidiary has received any written or verbal
notice of, or inquiry from any Governmental Authority regarding, any violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Facilities or the Businesses.
(d)Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities or any other location, in each case by or on behalf of any Loan
Party or any Subsidiary in violation of, or in a manner that would be reasonably
likely to give rise to liability under, any applicable Environmental Law.
(e)No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Loan Parties, threatened, under any Environmental
Law to which any Loan Party or any Subsidiary is or will be named as a party,
nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to any Loan
Party, any Subsidiary, the Facilities or the Businesses.
(f)There has been no release or threat of release of Hazardous Materials at or
from the Facilities, or arising from or related to the operations (including,
without limitation, disposal) of any Loan Party or any Subsidiary in connection
with the Facilities or otherwise in connection with the Businesses, in violation
of or in amounts or in a manner that could give rise to liability under
Environmental Laws.




--------------------------------------------------------------------------------




.Insurance.6.10    Insurance..
The properties of the Loan Parties and their Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of such
Persons, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates. The insurance coverage of the Loan Parties and
their Subsidiaries as in effect on the Closing Date is outlined as to carrier,
policy number, expiration date, type, amount and deductibles on Schedule 6.10.
.Taxes.6.11    Taxes..
The Loan Parties and their Subsidiaries have filed all U.S. federal and other
material tax returns and reports required to be filed, and have paid all U.S.
federal and other material taxes, assessments, fees and other governmental
charges levied or imposed upon them or their properties, income or assets
otherwise due and payable, except those which are being contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP. There is no proposed tax assessment
against any Loan Party or any Subsidiary that could reasonably be expected to
have a Material Adverse Effect. Neither any Loan Party nor any Subsidiary
thereof is party to any material tax sharing agreements (other than tax sharing
arrangements between or among the Borrower and/or its Subsidiaries).
.ERISA Compliance.6.12    ERISA Compliance..
(a)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state laws.
Each Pension Plan that is intended to be a qualified plan under Section 401(a)
of the Internal Revenue Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Internal Revenue Code and the trust
related thereto has been determined by the Internal Revenue Service to be exempt
from federal income tax under Section 501(a) of the Internal Revenue Code or an
application for such a letter is currently being processed by the Internal
Revenue Service. To the knowledge of the Loan Parties, nothing has occurred that
would prevent, or cause the loss of, such tax-qualified status.
(b)There are no pending or, to the knowledge of the Loan Parties, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
(c)(i) No ERISA Event has occurred and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Internal Revenue Code) is sixty percent (60%) or higher
and neither the Borrower nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below sixty percent (60%) as of
the most recent valuation date; (iv) neither the Borrower nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.
(d) Each Canadian Pension Plan and each Canadian Benefit Plan is in compliance
with its applicable terms, any funding agreements and all applicable statutes,
orders, rules and regulations (including any funding, investment and
administration obligations), except where the failure to comply with such
applicable terms, funding agreements or applicable statutes, orders, rules and
regulations would not, individually or in the aggregate, have a Material Adverse
Effect. The Canadian Pension Plans that require registration are duly registered
under the Income Tax Act (Canada) and any other applicable laws. Except as could
not reasonably




--------------------------------------------------------------------------------




be expected to have a Material Adverse Effect, all employer and employee
payments, contributions or premiums to be remitted, paid to or in respect of
each Canadian Pension Plan or Canadian Benefit Plan or Canadian Union Plan have
been paid in a timely fashion in accordance with the terms thereof, any funding
agreement and all applicable laws. As of the date hereof, there are no
outstanding disputes concerning the Canadian Pension Plans, the Canadian Benefit
Plans or the Canadian Union Plans or the assets thereof that could reasonably be
expected to have a Material Adverse Effect.
(e) Except as would not individually or in the aggregate, reasonably be expected
to give rise to a Material Adverse Effect, the Borrower and each of its
Subsidiaries, to the extent applicable, has remitted all Canada Pension Plan
contributions, provincial pension plan contributions, workers compensation
assessments, employment insurance premiums, and employer health taxes (the
“Statutory Lien Payments”) to the proper Governmental Authority within the time
required under the applicable law. Except as would not individually or in the
aggregate, reasonably be expected to give rise to a Material Adverse Effect, the
Borrower and each of its Subsidiaries, to the extent applicable, has discharged
all obligations (including interest and penalties, but other than current
obligations for which the time for remittance has not expired) in respect of the
Statutory Lien Payments which, if unpaid, might become a Lien on any of its
respective assets.
. Subsidiaries.6.13    Subsidiaries..
Set forth on Schedule 6.13 is a complete and accurate list as of the Closing
Date of each Subsidiary of any Loan Party, together with (i) jurisdiction of
formation, (ii) number of shares of each class of Equity Interests outstanding,
(iii) number and percentage of outstanding shares of each class owned (directly
or indirectly) by any Loan Party or any Subsidiary and (iv) number and effect,
if exercised, of all outstanding options, warrants, rights of conversion or
purchase and all other similar rights with respect thereto. The outstanding
Equity Interests of each Subsidiary of any Loan Party are validly issued, fully
paid and, to the extent applicable, non-assessable.
.Margin Regulations; Investment Company Act.6.14    Margin Regulations;
Investment Company Act..
(a)The Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 8.01 or Section 8.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 9.01(e) will
be margin stock.
(b)None of any Loan Party, any Person Controlling any Loan Party, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
.Disclosure.6.15    Disclosure..
No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, the
Loan Parties represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time in light of the
circumstances at such time, it being understood that projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Loan Parties, no assurance can be given that such projections
will be realized and although based on the Loan Parties’ good faith estimate,
projections are not to be viewed as facts and the actual results during the
period or periods covered by the projections may differ materially from the
projected or estimated result.
.Compliance with Laws.6.16    Compliance with Laws..
Each Loan Party and each Subsidiary is in compliance with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of




--------------------------------------------------------------------------------




Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
.Intellectual Property; Licenses, Etc.6.17    Intellectual Property; Licenses,
Etc..
Each Loan Party and its Subsidiaries own, or possess the legal right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, intellectual property licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses. Set forth on Schedule 6.17 is a list of all IP
Rights registered or pending registration with the United States Copyright
Office or the United States Patent and Trademark Office and owned by each Loan
Party as of the Closing Date. Except for such claims and infringements that
could not reasonably be expected to have a Material Adverse Effect, no claim has
been asserted and is pending by any Person challenging or questioning the use of
any IP Rights or the validity or effectiveness of any IP Rights, nor does any
Loan Party know of any such claim, and, to the knowledge of the Loan Parties,
the use of any IP Rights by any Loan Party or any of its Subsidiaries or the
granting of a right or a license in respect of any IP Rights from any Loan Party
or any of its Subsidiaries does not infringe on the rights of any Person. As of
the Closing Date, none of the IP Rights owned by any of the Loan Parties or any
of its Subsidiaries is subject to any licensing agreement or similar arrangement
except as set forth on Schedule 6.17.
.Solvency.6.18    Solvency..
The Loan Parties are Solvent on a consolidated basis.
.Perfection of Security Interests in the Collateral.6.19    Perfection of
Security Interests in the Collateral..
The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are, if required by the Collateral Documents, currently perfected security
interests and Liens, prior to all other Liens other than Permitted Liens.
.Business Locations.6.20    Business Locations..
Set forth on Schedule 6.20(a) is a list of all real property located in the
United States that is owned or leased by the Loan Parties as of the Closing
Date. Set forth on Schedule 6.20(b) is the tax payer identification number and
organizational identification number of each Loan Party as of the Closing Date.
The exact legal name and state of organization of (a) the Borrower is as set
forth on the signature pages hereto and (b) each Guarantor is (i) as set forth
on the signature pages hereto, (ii) as set forth on the signature pages to the
Joinder Agreement pursuant to which such Guarantor became a party hereto or
(iii) as may be otherwise disclosed by the Loan Parties to the Administrative
Agent in accordance with Section 8.13(c). Except as set forth on Schedule
6.20(c), no Loan Party has during the five years preceding the Closing Date (i)
changed its legal name, (ii) changed its state of formation, or (iii) been party
to a merger, consolidation or other similar change in structure.
.Labor Matters.6.21    Labor Matters..
There are no collective bargaining agreements or Multiemployer Plans covering
the employees of any Loan Party or any Subsidiary as of the Closing Date. There
are no strikes, walkouts, work stoppages or other material labor difficulty
against or involving any Loan Party or any Subsidiary of any Loan Party, except
for those that could not reasonably be expected to have a Material Adverse
Effect.
.OFAC.6.22    OFAC..
(a)Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge of
the Borrower and its Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity currently the
subject of any Sanctions, nor is the Borrower or any Subsidiary located,
organized or resident in a Designated Jurisdiction.
(b)Neither the making of the Loans hereunder nor the Borrower’s use of the
proceeds thereof will violate: (i) the Patriot Act, the Trading with the Enemy
Act, as amended, any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended), or any
enabling legislation in force in the United States or executive order relating
thereto, or is in violation of any Federal statute or Presidential Executive
Order, including without limitation Executive Order 13224 66 Fed. Reg. 49079
(September 25, 2001) (Blocking Property and Prohibiting Transactions with
Persons who Commit,




--------------------------------------------------------------------------------




Threaten to Commit or Support Terrorism); or (i) the Anti-terrorism Act
(Canada), the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada), the Proceeds of Crime (Money Laundering) and Terrorist Financing
Suspicious Transaction Reporting Regulations (Canada), the Proceeds of Crime
(Money Laundering) and Terrorist Financing Regulations (Canada), the
Cross-Border Currency and Monetary Instruments Reporting Regulations (Canada),
the Proceeds of Crime (Money Laundering) and Terrorist Financing Registration
Regulations, the Proceeds of Crime (Money Laundering) and Terrorist Financing
Administrative Monetary Penalties Regulations, or any enabling legislation in
force in Canada or regulation relating thereto.


AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (other than contingent indemnity Obligations,
Obligations in respect of Secured Treasury Management Agreements and Letters of
Credit that are Cash Collateralized), the Loan Parties shall:
.Financial Statements.7.01    Financial Statements..
Deliver to the Administrative Agent (which shall further distribute to each
Lender):
(a)within ninety (90) days after the end of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, retained earnings, and cash flows, with all notes and schedules
relating thereto, for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Administrative Agent (it being
understood that Deloitte LLP is acceptable to the Administrative Agent) that
such statements present fairly, in all material respects, the financial
condition of the companies being reported upon, which report and opinion shall
be prepared in accordance with generally accepted auditing standards and shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and
(b)within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, a consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, retained earnings and
cash flows, with any notes and schedules relating thereto, for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.
.Certificates; Other Information.7.02    Certificates; Other Information..
Deliver to the Administrative Agent (which shall further distribute to each
Lender), in form and detail reasonably satisfactory to the Administrative Agent:
(a)concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;
(b)no later than 45 days after the end of each fiscal year of the Borrower,
beginning with the fiscal year ending December 31, 2013, a quarterly budget of
the Borrower and its Subsidiaries for the current fiscal year;
(c)promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Borrower by independent accountants in connection with the accounts or books
of the Borrower or any Subsidiary, or any audit of any of them;
(d)[reserved];




--------------------------------------------------------------------------------




(e)promptly, such additional information regarding the business, financial or
corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02 may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 11.02; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided, that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent of the posting of any
such documents and, if requested, provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request for delivery by a Lender, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent may, but
shall not be obligated to, make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, the “Borrower Materials”) by posting the Borrower Materials on
Debt Domain, IntraLinks, SyndTrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Person’s securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Side Information;” and
(z) the Administrative Agent shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform that is not designated as “Public Side Information.”
Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States federal and state securities laws, to make reference to communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States federal or state
securities laws and to enable Borrower to comply with its obligations to provide
certain information to the Lenders.
.Notices.7.03    Notices..
(a)Promptly (and in any event, within three Business Days) notify the
Administrative Agent and each Lender of the occurrence of any Default.
(b)Promptly (and in any event, within five Business Days) notify the
Administrative Agent and each Lender of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including (i)
breach or non-performance of, or any default under, a Contractual Obligation of
any Loan Party or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between any Loan Party or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws.




--------------------------------------------------------------------------------




(c)Promptly (and in any event, within five Business Days) notify the
Administrative Agent and each Lender of the occurrence of any ERISA Event.
(d)Promptly (and in any event, within five Business Days) notify the
Administrative Agent and each Lender of any material change in accounting
policies or financial reporting practices by the Borrower or any Subsidiary,
including any determination by the Borrower referred to in Section 2.09(b).
Each notice pursuant to this Section 7.03(a) through (d) shall be accompanied by
a statement of a Responsible Officer of the Borrower setting forth details of
the occurrence referred to therein and stating what action the applicable Loan
Party has taken and proposes to take with respect thereto. Each notice pursuant
to Section 7.03(a) shall describe with particularity any and all provisions of
this Agreement and any other Loan Document that have been breached.
.Payment of Obligations.7.04    Payment of Obligations..
Pay and discharge, and cause its Subsidiaries to pay and discharge, as the same
shall become due and payable, all its obligations and liabilities, except to the
extent the failure to do so could not reasonably be expected to have a Material
Adverse Effect.
.Preservation of Existence, Etc. 7.05    Preservation of Existence, Etc..
Each Loan Party shall, and shall cause its Subsidiaries to:


(a)Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.04 or 8.05.
(b)Preserve, renew and maintain in full force and effect its good standing under
the Laws of the jurisdiction of its organization, except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
(c)Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
(d)Preserve or renew all of its material registered patents, copyrights,
trademarks, trade names and service marks, the non-preservation or non-renewal
of which could reasonably be expected to have a Material Adverse Effect.
.Maintenance of Properties. 7.06    Maintenance of Properties..
Each Loan Party shall, and shall cause its Subsidiaries to:


(a)Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted.
(b)Make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
(c)Use the standard of care typical in the industry in the operation and
maintenance of its facilities.
.Maintenance of Insurance.7.07    Maintenance of Insurance..
Maintain, and cause its Subsidiaries to maintain, in full force and effect
insurance (including worker’s compensation insurance, liability insurance,
casualty insurance and business interruption insurance) with financially sound
and reputable insurance companies not Affiliates of any Loan Party, in such
amounts, with such deductibles and covering such risks as are believed by the
Company in good faith to be customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the applicable Loan
Party or the applicable Subsidiary operates. The Administrative Agent shall be
named as lender’s loss payee or mortgagee, as its interest may appear, and/or
additional insured with respect to any such insurance providing coverage in
respect of any Collateral, and each provider of any such insurance shall agree,
by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent, that it will give the
Administrative Agent ten (10) days prior written notice before any such policy
or policies shall be altered or canceled.
.Compliance with Laws.7.08    Compliance with Laws..
Comply, and cause its Subsidiaries to comply, with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.




--------------------------------------------------------------------------------




.Books and Records.7.09    Books and Records..
Maintain, and cause its Subsidiaries to maintain, proper books of record and
account, in which materially true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of such Loan Party or such Subsidiary, as the
case may be.
.Inspection Rights.7.10    Inspection Rights..
Permit representatives and independent contractors of the Administrative Agent
to visit and inspect any of its properties, to examine its corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of the Borrower and at such
reasonable times during normal business hours and as often as may be desired,
upon reasonable advance notice to the Borrower; provided, however, that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice. Notwithstanding anything contained in this
Agreement to the contrary, so long as no Event of Default exists, the Loan
Parties shall only be required to reimburse the Administrative Agent for one
such visit, audit or inspection in any 12-month period.
.Use of Proceeds.7.11    Use of Proceeds..
Use the proceeds of the Credit Extensions (a) to finance the Ainsworth
Acquisition, (b) to finance working capital and capital expenditures and/or (c)
for other general corporate purposes, provided that in no event shall the
proceeds of the Credit Extensions be used in contravention of any Law or of any
Loan Document.
.Additional Subsidiaries.7.12    Additional Subsidiaries..
Within thirty (30) days after the acquisition or formation of any Domestic
Subsidiary (or, in the case of clause (b) below, any existing Domestic
Subsidiary becoming a Material Subsidiary):
(a)notify the Administrative Agent thereof in writing, together with the (i)
jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by the Borrower or any Subsidiary and (iv)
number and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto; and
(b)if such Subsidiary is a Domestic Subsidiary and a Material Subsidiary, cause
such Person to (i) become a Guarantor by executing and delivering to the
Administrative Agent a Joinder Agreement or such other documents as the
Administrative Agent shall deem appropriate for such purpose, and (ii) deliver
to the Administrative Agent documents of the types referred to in Sections
5.01(f) and (g) for such Subsidiary and, if requested by Administrative Agent,
favorable opinions of counsel to such Subsidiary (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (i)), all in form, content and scope
reasonably satisfactory to the Administrative Agent; provided, however, that
this clause (b) shall not apply to Subsidiaries that are prohibited by Law from
guaranteeing the Obligations or that would experience adverse regulatory
consequences as a result of providing such Guarantee (so long as such Subsidiary
has not provided a Guarantee of any other Indebtedness of the Borrower or
another Guarantor) or to special purpose Subsidiaries formed in connection with
the Notes Payable Secured by Notes Receivable from Asset Sales.
.ERISA Compliance.7.13    ERISA Compliance..
Do, and cause each of its ERISA Affiliates to do, each of the following: (a)
maintain each Plan in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state law;
(b) cause each Plan that is qualified under Section 401(a) of the Internal
Revenue Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to Section 412, Section 430 or Section 431 of
the Internal Revenue Code.
.Pledged Assets.7.14    Pledged Assets..
Cause all of its owned personal property other than Excluded Property to be
subject at all times to perfected Liens in favor of the Administrative Agent,
for the benefit of the holders of the Obligations, to secure the Obligations
pursuant to the terms and conditions of the Collateral Documents or, with
respect to any such property acquired




--------------------------------------------------------------------------------




subsequent to the Closing Date, such other additional security documents as the
Administrative Agent shall reasonably request, subject only to Permitted Liens
and (ii) in the case of any Subsidiary that becomes a Loan Party after the date
hereof, deliver such documentation as the Administrative Agent may reasonably
request in connection with the foregoing, including, without limitation,
appropriate UCC-1 financing statements, documents of the types referred to in
Sections 5.01(f) and (g) for such Subsidiary and, if requested by Administrative
Agent, favorable opinions of counsel to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to above and the perfection of the Administrative Agent’s
Liens thereunder), all in form, content and scope reasonably satisfactory to the
Administrative Agent. Notwithstanding anything to the contrary contained herein
or in the other Loan Documents, the Lenders and the Administrative Agent agree
that, unless an Event of Default has occurred and is continuing, the Borrower
and the other Loan Parties will not be required to take any action to perfect
Liens on the Collateral to secure the Obligations other than the filing of UCC-1
financing statements naming each Loan Party as debtor and the Administrative
Agent as secured party.
.Farm Credit Equity.7.15    Farm Credit Equity..
(a) So long as (i) a Farm Credit Lender is a Lender or Voting Participant
hereunder and (ii) such Farm Credit Lender has notified the Borrower that it is
eligible to receive patronage distributions directly from such Farm Credit
Lender or one of its Affiliates on account of the Loans made (or participated
in) by such Farm Credit Lender hereunder, the Borrower will, as a condition to
receiving such patronage distributions, acquire equity in such Farm Credit
Lender or one of its Affiliate in such amounts and at such times as such Farm
Credit Lender may require in accordance with such Farm Credit Lender’s or its
Affiliate’s bylaws and capital plan or similar documents (as each may be amended
from time to time), provided, however, that, notwithstanding anything to the
contrary contained herein, the maximum amount of equity that the Borrower may be
required to purchase in such Farm Credit Lender or one of its Affiliates in
connection with the Loans made by such Farm Credit Lender hereunder shall not
exceed the maximum amount required by the applicable bylaws, capital plan and
related documents, in each case, (x) as in effect (and in the form provided to
the Borrower) on the Closing Date or (y) in the case of a Farm Credit Lender
that becomes a Lender or Voting Participant as a result of an assignment or sale
of a participation, as in effect (and in the form provided to the Borrower) at
the time of the closing of the related assignment or sale of participation. The
Borrower acknowledges receipt of the documents from the respective Farm Credit
Lenders that are listed on Schedule 4.01(h) (together with any similar documents
delivered to the Borrower in connection with a Farm Credit Lender that becomes a
Lender or Voting Participant as a result of an assignment or sale of a
participation after the Closing Date, the “Farm Credit Equity Documents”), which
describe the nature of the stock and/or other equities in such Farm Credit
Lenders or its Affiliate required to be acquired by the Borrower in connection
with the Loans made (or participated in) by such Farm Credit Lender (the “Farm
Credit Equities”), as well as applicable capitalization requirements, and the
Borrower agrees to be bound by the terms thereof.
(b)    Each party hereto acknowledges that (i) the Farm Credit Equity Documents
(as each may be amended from time to time) shall govern (x) the rights and
obligations of the parties with respect to the Farm Credit Equities and any
patronage refunds or other distributions made on account thereof or on account
of the Borrower’s patronage with the respective Farm Credit Lenders, (y) the
Borrower’s eligibility for patronage distributions from the respective Farm
Credit Lenders or their Affiliates (in the form of Farm Credit Equities and/or
cash) and (z) patronage distributions, if any, in the event of a sale by a Farm
Credit Lender of participations in the Commitment of and the portion of the Term
Loan made (or participated in) by such Farm Credit Lender, (ii) patronage
refunds or other distributions by each Farm Credit Lender or one of its
Affiliates are subject to various conditions, including approval by the
applicable board of directors of such Farm Credit Lender or Affiliate with
respect to each such refund or other distribution and (iii) the Borrower (and
not an Affiliate of the Borrower) will be the owner of the Farm Credit Equities
issued by the applicable Farm Credit Lender or an Affiliate thereof. Each Farm
Credit Lender reserves the right to assign or sell participations in all or any
part of its Commitments or outstanding Borrowings hereunder on a non-patronage
basis (and/or to a Lender that pays no patronage or pays patronage that is lower
than the patronage paid by the transferring Farm Credit Lender) in accordance
with Section 11.06; provided, that if Borrower’s consent to such assignment or
sale of a participation by such Farm Credit Lender is required pursuant to
Section 11.06(b) or Section 11.06(e), as applicable, the parties hereto agree
that, solely with respect to Borrower’s ability to reasonably withhold




--------------------------------------------------------------------------------




consent to such transfer because of an expected reduction in patronage
distributions to the Borrower (it being understood and agreed that the Borrower
may have another basis for reasonably withholding consent to such transfer), (A)
if the transferring Farm Credit Lender has not delivered a Farm Credit Lender
Transfer Certificate (as defined below) to the Borrower, then the Borrower may
withhold its consent to such assignment or sale in its sole discretion (and in
such case, the Borrower shall be deemed to have acted reasonably), and (B) if
the transferring Farm Credit Lender has delivered a Farm Credit Lender Transfer
Certificate to the Borrower, then the Borrower may not withhold its consent to
such assignment or sale (and any such withholding of consent shall be deemed
unreasonable). For purposes hereof, “Farm Credit Lender Transfer Certificate”
means a certificate executed by an officer of the transferring Farm Credit
Lender and certifying to the Borrower that such transferring Farm Credit Lender
has used commercially reasonable efforts to consummate the relevant assignment
or sale or a participation with another entity that would be expected to make
patronage distributions to the Borrower on a going forward basis that are
consistent with (or better than) those that the Borrower could reasonably have
expected to have received from such transferring Farm Credit Lender.
(c)    Each party hereto acknowledges that each Farm Credit Lender has a
statutory first lien pursuant to the Farm Credit Act of 1971 (as amended from
time to time) on all Farm Credit Equities of such Farm Credit Lender that the
Borrower may now own or hereafter acquire, which statutory lien shall be for
such Farm Credit Lender’s sole and exclusive benefit. The Farm Credit Equities
of a particular Farm Credit Lender shall not constitute security for the
obligations arising under the Loan Documents due to any other Lender. To the
extent that any of the Loan Documents create a Lien on the Farm Credit Equities
of a Farm Credit Lender or on patronage accrued by such Farm Credit Lender for
the account of the Borrower (including, in each case, proceeds thereof), such
Lien shall be for such Farm Credit Lender’s sole and exclusive benefit and shall
not be subject to pro rata sharing hereunder. Neither the Farm Credit Equities
nor any accrued patronage shall be offset against the obligations arising under
the Loan Documents except that, in the event of an Event of Default, a Farm
Credit Lender may elect, solely at its discretion, to apply the cash portion of
any patronage distribution or retirement of equity to amounts due under this
Agreement. The Borrower acknowledges that any corresponding tax liability
associated with such application is the sole responsibility of the Borrower. No
Farm Credit Lender shall have an obligation to retire the Farm Credit Equities
of such Farm Credit Lender upon any Event of Default, Default or any other
default by the Borrower, or at any other time, either for application to the
obligations arising under the Loan Documents or otherwise.
.Post-Closing Obligations.7.16    Post-Closing Obligations..
Within thirty (30) days of the Closing Date (or such later date as agreed to by
the Administrative Agent), cause LPS Corporation, an Oregon corporation (“LPS”),
to (i) become a Guarantor by executing and delivering to the Administrative
Agent a Joinder Agreement and/or such other documents as the Administrative
Agent shall deem appropriate for such purpose, and (ii) deliver to the
Administrative Agent documents of the types referred to in Sections 5.01(f) and
(g) for LPS and favorable opinions of counsel to LPS (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (i)), all in form, content and scope
reasonably satisfactory to the Administrative Agent.


ARTICLE XI



ARTICLE XII

ARTICLE XIIINEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (other than contingent indemnity Obligations,
Obligations in respect of Secured Treasury Management Agreements and Letters of
Credit that are Cash Collateralized), no Loan Party shall, nor shall it permit
any Subsidiary to, directly or indirectly:
.Liens.8.01    Liens..
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
(a)Liens pursuant to any Loan Document;




--------------------------------------------------------------------------------




(b)Liens existing on the date hereof and listed on Schedule 8.01 and Liens
securing any renewals, extensions or refinancing of the Indebtedness secured
thereby, provided that (i) the Liens are not extended to any other property,
(ii) the amount secured or benefited thereby is not increased (except to the
extent of any reasonable premiums paid and reasonable transaction costs incurred
in connection with such renewal, extension or refinancing), (iii) there are no
direct or contingent obligors that were not obligors in respect of the
Indebtedness being renewed, extended or refinanced, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 8.03(b);
(c)Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(d)statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business, provided that such Liens secure only amounts which are not yet overdue
by more than 60 days or, if so overdue, are unfiled and no other action has been
taken to enforce the same or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established;
(e)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)deposits to secure the performance of bids, tenders, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(g)easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the applicable Person;
(h)Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 9.01(h);
(i)    Liens securing Indebtedness permitted under Section 8.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and property affixed and appurtenant
thereto, (ii) the Indebtedness secured thereby does not exceed the cost
(negotiated on an arm’s length basis) of the property secured by such Lien and
(iii) such Liens attach to such property concurrently with or within one hundred
eighty days after the acquisition, construction, repair, replacement or
improvement thereof;
(j)    leases, licenses, subleases and sublicenses granted to others not
interfering in any material respect with the business of any Loan Party or any
of its Subsidiaries;
(k)    any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;
(l)    normal and customary rights of setoff upon deposits of cash and bankers’
Liens and other similar Liens in favor of banks or other depository
institutions;
(m)    Liens of a collection bank arising under Article IV of the Uniform
Commercial Code on items in the course of collection;
(n)    Liens of sellers of goods to the Borrower and any of its Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;
(o)    Liens, if any, in favor of the Administrative Agent on Cash Collateral
delivered pursuant to Section 2.13(a) or otherwise to secure Letters of Credit
issued under this Agreement;




--------------------------------------------------------------------------------




(p)    Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under Section 8.03; and


(q)    Liens on the assets of Foreign Subsidiaries securing Indebtedness
permitted pursuant to Section 8.03(g);


(r)    upon consummation of the Ainsworth Acquisition, the Liens on the property
of Ainsworth existing as of the Closing Date (and any Liens on after acquired
property of Ainsworth and its Subsidiaries to the extent contemplated by the
security documents in effect on the Closing Date) securing (i) Ainsworth’s 7.5%
Senior Secured Notes due 2017 outstanding as of the Closing Date, (ii) the
Indebtedness of Ainsworth owing to Deutsche Bank Luxembourg S.A. (and any of its
successors and assigns) in an outstanding principal amount not more than the
amount outstanding on or about the Closing Date as shown on Schedule 8.03 hereto
and (iii) the Indebtedness of Ainsworth owing to HSBC Bank Canada (and any of
its successors and assigns) in an outstanding principal amount of not more than
the amount outstanding on or about the Closing Date as shown on Schedule 8.03
hereto;


(s)    Liens consisting of cash collateral in the aggregate amount not to exceed
$20,000,000 at any one time outstanding pledged to an institution that is not a
Treasury Management Bank or a Swap Bank to secure obligations under Treasury
Management Agreements and Swap Contracts (inclusive of any such Liens consisting
of cash collateral set forth on Schedule 8.01);


(t)    Liens in favor of customs or revenue authorities arising as a matter of
law to secure payment of custom duties in connection with the importation of
goods incurred in the ordinary course of business;


(u)    Liens on property or assets of a Person existing at the time (i) such
Person is merged with or into or consolidated with the Borrower or any of its
Subsidiaries, or becomes a Subsidiary (other than Ainsworth and its
Subsidiaries) or (ii) such property or assets are acquired by the Borrower or
any of its Subsidiaries (and, in each case, not created or incurred in
anticipation of such transaction) pursuant to a transaction not prohibited by
this Agreement, provided that such Liens are not extended to the property and
assets of the Borrower or any Subsidiary other than the property or assets
acquired, including the liens securing; and


(v)    other Liens securing Indebtedness permitted hereunder in an aggregate
amount outstanding not exceeding $50,000,000 at any time.


.Investments.8.02    Investments..
Make any Investments, except:
(a)Investments held by the Borrower or such Subsidiary in the form of cash or
Cash Equivalents;
(b)Investments existing as of the Closing Date and set forth in Schedule 8.02;
(c)Investments in any Person that is a Loan Party;
(d)Investments by any Subsidiary of the Borrower that is not a Loan Party in any
other Subsidiary of the Borrower that is not a Loan Party;
(e)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(f)Guarantees of Indebtedness permitted by Section 8.03;
(g)Permitted Acquisitions
(h)Investments made by Persons who become Subsidiaries or are merged or
consolidated with Borrower or any of its Subsidiaries in connection with a
Permitted Acquisition so long as such Investments were not made in contemplation
of or in connection with such Permitted Acquisition and were in existence on the
date of the Permitted Acquisition;
(i)Advances to an officer, director or employee for salary, travel expenses,
commissions and similar items in the ordinary course of business;




--------------------------------------------------------------------------------




(j)prepaid expenses made in the ordinary course of business;
(k)deposits with financial institutions expressly permitted hereunder;
(l)Investments made pursuant to Section 7.15;
(m)Investments consisting of the non-cash portion of consideration received in
connection with transactions permitted pursuant to Section 8.05;
(n)other Investments not constituting Acquisitions so long as (i) no Default or
Event of Default exists or would result therefrom and (ii) after giving effect
to such Investment, and any Indebtedness incurred in connection therewith, on a
Pro Forma Basis, the Borrower and its Subsidiaries would be in compliance with
the financial covenants set forth in Section 8.11 as of the most recent fiscal
quarter end for which the Borrower was required to deliver financial statements
pursuant to Section 7.01(a) or (b).
.Indebtedness.8.03    Indebtedness..
Create, incur, assume or suffer to exist any Indebtedness, except:
(a)Indebtedness under the Loan Documents;
(b)Indebtedness of the Borrower and its Subsidiaries set forth in Schedule 8.03;
(c)intercompany Indebtedness permitted under Section 8.02;
(d)obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;
(e)purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases) hereafter incurred by the Borrower or any of its
Subsidiaries to finance the acquisition, construction, repair, replacement or
improvement of fixed assets, and renewals, refinancings and extensions thereof,
provided that (i) the total of all such Indebtedness for all such Persons taken
together (other than Indebtedness in respect of Capital Leases that were
operating leases in effect on the date hereof and have become Capital Leases as
a result of changes in GAAP) shall not exceed an aggregate principal amount of
$100,000,000 at any one time outstanding; (ii) such Indebtedness when incurred
shall not exceed the cost of the asset(s) financed; and (iii) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing;
(f)Indebtedness incurred in the ordinary course of business in connection with
the financing of insurance premiums;
(g)Indebtedness incurred by one or more Foreign Subsidiaries, provided that (i)
the aggregate principal amount of such Indebtedness does not exceed the Dollar
Equivalent of $225,000,000 at any one time outstanding and (ii) such
Indebtedness is guaranteed only by Foreign Subsidiaries and is secured only by
assets owned by Foreign Subsidiaries;
(h)Notes Payable Secured by Notes Receivable from Asset Sales;
(i)the Indebtedness existing as of the Closing Date with respect to Ainsworth’s
7.5% Senior Secured Notes due 2017 and Permitted Refinancings thereof;
(j)(x) Indebtedness assumed in connection with any Permitted Acquisition (other
than the Ainsworth Acquisition); provided that such Indebtedness is not incurred
in contemplation of such Permitted Acquisition and (y) any Permitted Refinancing
thereof; and
(k)other Indebtedness, when taken together with the principal amount of the
Indebtedness described in clause (i) above and 10% of the Notes Payable Secured
by Notes Receivable from Asset Sales, in an aggregate principal amount not to
exceed $1,000,000,000, so long as after giving effect to such Indebtedness, on a
Pro Forma Basis, the Borrower and its Subsidiaries would be in compliance with
the financial covenants set forth in Section 8.11 as of the most recent fiscal
quarter end for which the Borrower was required to deliver financial statements
pursuant to Section 7.01(a) or (b).
.Fundamental Changes.8.04    Fundamental Changes..
Merge, dissolve, liquidate, consolidate with or into another Person; provided
that, notwithstanding the foregoing provisions of this Section 8.04 but subject
to the terms of Sections 7.12 and 7.14, (a) the Borrower may




--------------------------------------------------------------------------------




merge or consolidate with any of its Subsidiaries provided that the Borrower
shall be the continuing or surviving entity and any Subsidiary may merge or
consolidate with the Borrower provided that the Borrower shall be the continuing
or surviving entity, (b) any Loan Party other than the Borrower may merge or
consolidate with any other Loan Party other than the Borrower, (c) any
Subsidiary that is not a Loan Party may be merged or consolidated with or into
any Loan Party provided that such Loan Party shall be the continuing or
surviving corporation, (d) any Domestic Subsidiary that is not a Loan Party may
merge or consolidate with any other Domestic Subsidiary that is not a Loan
Party, (e) any Foreign Subsidiary may be merged or consolidated with or into any
other Foreign Subsidiary, and (f) any Subsidiary may dissolve or liquidate so
long as (i) its assets are distributed to one or more Persons each of which it
would be permitted to merge or consolidate with pursuant to this Section 8.04 or
(ii) it no longer conducts any active trade or business and its assets are sold
or disposed of and such sale or disposition is not prohibited by this Agreement,
including Section 8.05 hereof.
.Dispositions.8.05    Dispositions..
Make any Disposition unless (i) at least 75% of the consideration received in
connection therewith shall be cash or Cash Equivalents received contemporaneous
with consummation of the transaction, (ii) the total consideration received in
connection with such Disposition shall be in an amount not less than the fair
market value of the property disposed of, (iii) [reserved], (iv) such
transaction does not involve the sale or other disposition of a minority equity
interest in any Subsidiary, (v) no Default or Event of Default has occurred and
is continuing both immediately prior to and after giving effect to such
Disposition, (vi) such transaction does not involve a sale or other disposition
of receivables other than receivables owned by a Person or attributable to other
property concurrently being disposed of in a transaction otherwise permitted
under this Section 8.05, and (vii) the aggregate net book value of all of the
assets sold or otherwise disposed of by the Borrower and its Subsidiaries in all
such Dispositions occurring during any fiscal year (other than Dispositions
required to consummate the Ainsworth Acquisition in accordance with the terms of
the Ainsworth Acquisition Agreement and Dispositions of assets listed on
Schedule 8.05) shall not exceed $50,000,000.
.Restricted Payments.8.06    Restricted Payments..
Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:
(a)each Subsidiary that is a Loan Party may make Restricted Payments to the
Borrower or any other Loan Party, each Wholly Owned Subsidiary that is not a
Loan Party may make Restricted Payment to any other Wholly Owned Subsidiary, and
any Subsidiary that is not a Wholly Owned Subsidiary may make Restricted
Payments to the holders of its Equity Interests to the extent made to all such
holders ratably according to their ownership interests in such Equity Interests;
(b)the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the Equity Interests of such Person;
(c)the Borrower may repurchase Equity Interests if such repurchase is deemed to
occur upon exercise of stock options or warrants and such Equity Interests
represent a portion of the exercise price or applicable withholding taxes;
(d)the Borrower may make cash payments in lieu of fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests;
(e)any redemption of share purchase rights issued pursuant to the Borrower’s
share purchase rights plan or any similar successor or replacement share
purchase rights plan, for a redemption price not to exceed $0.01 per share
purchase right; and
(f)the Borrower and each Subsidiary may declare and make additional Restricted
Payments, so long as (i) no Default or Event of Default exists or would result
therefrom and (ii) after giving effect to such Restricted Payment, and any
Indebtedness incurred in connection therewith, on a Pro Forma Basis, the
Borrower and its Subsidiaries would be in compliance with the financial
covenants set forth in Section 8.11 as of the most recent fiscal quarter end for
which the Borrower was required to deliver financial statements pursuant to
Section 7.01(a) or (b).
.Change in Nature of Business.8.07    Change in Nature of Business..
Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the Closing Date
or any business reasonably related or incidental thereto.




--------------------------------------------------------------------------------




.Transactions with Affiliates and Insiders.8.08    Transactions with Affiliates
and Insiders..
Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) (i) transactions
among two or more Loan Parties, (ii) transactions among two or more of the Loan
Parties and Domestic Subsidiaries or (iii) transactions among two or more
Foreign Subsidiaries, so long as, in each case, such transactions are not
expressly prohibited by this Agreement, (b) transactions expressly permitted by
Section 8.02, Section 8.03, Section 8.04, Section 8.05 or Section 8.06, (c)
customary and reasonable compensation, indemnitees, and reimbursement of
expenses of employees, officers and directors in the ordinary course of
business, (d) employment, incentive, benefit and severance arrangements for
employees and officers in the ordinary course of business, and (e) except as
otherwise specifically limited in this Agreement, other transactions which are
entered into in the ordinary course of such Person’s business on terms and
conditions not materially less favorable to such Person as would be obtainable
by it in a comparable arms-length transaction with a Person other than an
officer, director or Affiliate.
.Burdensome Agreements.8.09    Burdensome Agreements..
Enter into, or permit to exist, any Contractual Obligation that (a) encumbers or
restricts the ability of any such Person to (i) pay dividends or make any other
distributions to any Loan Party on its Equity Interests or with respect to any
other interest or participation in, or measured by, its profits, (ii) pay any
Indebtedness or other obligation owed to any Loan Party, (iii) make loans or
advances to any Loan Party, (iv) sell, lease or transfer any of its property to
any Loan Party, (v) in the case of any Loan Party, pledge its property pursuant
to the Loan Documents or any renewals, refinancings, exchanges, refundings or
extension thereof, or (vi) in the case of any Loan Party, act as a Loan Party
pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, or (b) prohibits or otherwise restricts the
existence of any Lien upon any of its property in favor of the Administrative
Agent (for the benefit of the holders of the Obligations) required under the
Loan Documents for the purpose of securing the Obligations, whether now owned or
hereafter acquired, or requiring the grant of any security for any obligation if
such property is given as security for the Obligations, except (in respect of
any of the matters referred to in clauses (a)(i)-(v) and (b) above) for (1) this
Agreement and the other Loan Documents, (2) any document or instrument governing
Indebtedness incurred pursuant to Section 8.03(e), provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (3) any Permitted Lien or any document or
instrument governing any Permitted Lien, provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, (4) customary restrictions and conditions contained in any agreement
relating to the sale of any property permitted under Section 8.05 pending the
consummation of such sale, (5) Contractual Obligations of Foreign Subsidiaries
related to Indebtedness permitted pursuant to Section 8.03 so long as such
restrictions and encumbrances apply only to Foreign Subsidiaries, including
restrictions and encumbrances contained in the indenture governing Ainsworth’s
7.5% Senior Secured Notes due 2017, (6) Contractual Obligations existing on the
date hereof or that are set forth in any agreement evidencing any amendment,
renewal, extension or refinancing of any such Contractual Obligation so long as
the encumbrances and restrictions governed by this Section 8.9 that are provided
by the terms of such agreement, as so amended, renewed, extended or refinanced,
are not materially more restrictive, taken as a whole, than those terms included
in such agreement immediately prior to giving effect to such amendment, renewal,
extension or refinancing, (7) Contractual Obligations of the Borrower and
Domestic Subsidiaries evidencing or related to Indebtedness permitted by Section
8.03(k) so long as the encumbrances and restrictions governed by this Section
8.9 that are provided by the terms of such Contractual Obligations are not
materially more restrictive, taken as a whole, than the terms included in the
indenture governing the Borrower’s 7.50% senior notes due 2020, (8) Contractual
Obligations evidencing or related to Indebtedness permitted by Section 8.03(j)
so long as the encumbrances and restrictions only apply to the Subsidiary or
assets acquired, (9) customary provisions restricting subletting or assignment
of any lease governing a leasehold, (10) customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures not
prohibited hereby, in each case applicable solely to such joint venture, and
(11) Contractual Obligations incurred by a Person prior to the date on which
such Person became a Subsidiary or was merged or consolidated with the Borrower
or a Subsidiary (and not in contemplation thereof).


.Use of Proceeds.8.10    Use of Proceeds..
Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit




--------------------------------------------------------------------------------




to others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.
.Financial Covenants.8.11    Financial Covenants..
(a)Maximum Capitalization Ratio. Permit the Capitalization Ratio as of the end
of any fiscal quarter of the Borrower, beginning with the fiscal quarter ending
December 31, 2013, to be greater than 40%.
(b)Minimum Unrestricted Cash/Cash Equivalents. Permit the amount of Unrestricted
cash and Cash Equivalents on the consolidated balance sheet of the Borrower and
its Subsidiaries of the as of the end of any fiscal quarter of the Borrower,
beginning with the fiscal quarter ending December 31, 2013, to be less than (a)
$350,000,000 until closing of the Ainsworth Acquisition and (b) $250,000,000
thereafter.
.Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity.8.12    Organization Documents; Fiscal Year; Legal Name, State of
Formation and Form of Entity..
(a)Amend, modify or change its Organization Documents in a manner materially
adverse to the Lenders.
(b)Change its fiscal year.
(c)In the case of any Loan Party, without providing ten (10) days prior written
notice to the Administrative Agent, change its name, state of formation or form
of organization.
.Sanctions.8.13    Sanctions..
Directly or indirectly, use the proceeds or any Loan, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity, to fund any activities or business with any
individual or entity, or in any Designated Jurisdiction that, at the time of
such funding, is the subject of any Sanctions, or in any other manner that will
result in a violation by any individual or entity (including any individual or
entity participating in the transaction, whether as Lender, Arrangers,
Administrative Agent, L/C Issuer or otherwise) of Sanctions.
ARTICLE XIV



ARTICLE XV

ARTICLE XVIEVENTS OF DEFAULT AND REMEDIES
.Events of Default.9.01    Events of Default..
Any of the following shall constitute an Event of Default:
(a)Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or the
reimbursement obligations in respect of any L/C Obligation, (ii) within three
Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) within five Business Days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or
(b)Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in (a) any of Section 7.03(a), 7.05(a), 7.10,
7.11, 7.12 or 7.14, or Article VIII or (b) any of Section 7.01, 7.02, 7.03
(other than Section 7.03(a)) and such failure continues for five or more
Business Days,
(c)Other Defaults. Any Loan Party fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for thirty days after the earlier of receipt by such Loan Party of written
notice thereof from Administrative Agent or Required Lenders or after any
Responsible Officer of the Borrower or any Loan Party obtains knowledge thereof;
or
(d)Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect in any material
respect when made or deemed made; or
(e)Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than any Indebtedness hereunder and any Indebtedness under any Swap
Contract) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than




--------------------------------------------------------------------------------




the Threshold Amount (and such failure continues after any applicable grace or
notice period specified in the agreement related thereto), or (B) fails to
observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than the Threshold Amount; or
(f)Insolvency Proceedings, Etc. Any Loan Party or any Material Subsidiary (or
any two or more Subsidiaries that would be a Material Subsidiary if merged or
consolidated with each other) institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty calendar days; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for sixty calendar days, or an order for
relief is entered in any such proceeding; or
(g)Inability to Pay Debts; Attachment. (i) Any Loan Party or any Material
Subsidiary (or any two or more Subsidiaries that would be a Material Subsidiary
if merged or consolidated with each other) becomes unable or admits in writing
its inability or fails generally to pay its debts as they become due, or (ii)
any writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within sixty days after its issue or
levy; or
(h)Judgments. There is entered against any Loan Party or any Subsidiary (i) one
or more final judgments or orders for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of thirty consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
(i)ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(j)Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations (other
than contingent indemnity obligations and Obligations in respect of Secured Swap
Agreements and Secured Treasury Management Agreements), ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or
(k)Change of Control. There occurs any Change of Control; or




--------------------------------------------------------------------------------




(l)Impairment of Property. Any loss, theft, damage or destruction, or taking or
forfeiture of any item or items of Collateral or other property of any Borrower
occurs that is not adequately covered by covered by insurance and could
reasonably be expected to result in a Material Adverse Effect.
.Remedies Upon Event of Default.9.02    Remedies Upon Event of Default..
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
(a)declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;
(c)require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and
(d)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
.Application of Funds.9.03    Application of Funds..
After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including reasonable
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuer) arising under the Loan Documents and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Secured Swap Agreement, ratably among the Lenders, the
Swap Banks and the L/C Issuer in proportion to the respective amounts described
in this clause Third held by them;
Fourth, to (a) payment of that portion of the Obligations constituting accrued
and unpaid principal of the Loans and L/C Borrowings, (b) payment of breakage,
termination or other payments, and any interest accrued thereon, due under any
Secured Swap Agreement, (c) payments of amounts due under any Secured Treasury
Management Agreement and (d) Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit, ratably among
the Lenders, Swap Banks, Treasury Management Banks and the L/C Issuer in
proportion to the respective amounts described in this clause Fourth held by
them; and




--------------------------------------------------------------------------------




Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.13, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor, but appropriate adjustments shall be made with
respect to payments from other Loan Parties to preserve the allocation to
Obligations otherwise set forth above in this Section.
Notwithstanding the foregoing, Obligations arising under Secured Treasury
Management Agreements and Secured Swap Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may request, from the applicable Treasury Management
Bank or Swap Bank, as the case may be. Each Treasury Management Bank or Swap
Bank not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article X for itself and its Affiliates as if a “Lender” party hereto.
ARTICLE XVII



ARTICLE XVIII

ARTICLE XIXADMINISTRATIVE AGENT
.Appointment and Authority.10.01    Appointment and Authority..
(a)Each of the Lenders and the L/C Issuer hereby irrevocably appoints American
AgCredit to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are incidental thereto. The provisions of this Article are solely
for the benefit of the Administrative Agent, the Lenders and the L/C Issuer, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
(b)The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders and the L/C Issuer hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and the L/C Issuer for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are incidental
thereto. In this connection, the Administrative Agent, as “collateral agent” and
any co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 10.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article X and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
.Rights as a Lender.10.02    Rights as a Lender..
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.




--------------------------------------------------------------------------------




.Exculpatory Provisions.10.03    Exculpatory Provisions..
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided, that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may affect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or the L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
.Reliance by Administrative Agent.10.04    Reliance by Administrative Agent..
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.




--------------------------------------------------------------------------------




.Delegation of Duties.10.05    Delegation of Duties..
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.
.Resignation of Administrative Agent.10.06    Resignation of Administrative
Agent..
(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States; provided that so long as no
Event of Default has occurred and is continuing, no such successor agent will be
appointed without the consent of the Borrower (not to be unreasonably withheld,
conditioned or delayed). If no such successor shall have been appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation (or
such earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable Law by notice in writing to the Borrower and such Person
remove such Person as the Administrative Agent and appoint a successor; provided
that so long as no Event of Default has occurred and is continuing, no such
successor agent will be appointed without the consent of the Borrower (not to be
unreasonably withheld, conditioned or delayed). If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be agreed by
the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent,




--------------------------------------------------------------------------------




its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
Any resignation by or removal of American AgCredit as Administrative Agent
pursuant to this Section shall also constitute its resignation or removal as L/C
Issuer. If American AgCredit resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). Upon the appointment by the
Borrower of a successor L/C Issuer hereunder (which successor shall in all cases
be a Lender other than a Defaulting Lender), (a) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer (b) the retiring L/C Issuer shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to American AgCredit to
effectively assume the obligations of American AgCredit with respect to such
Letters of Credit.
.Non-Reliance on Administrative Agent and Other Lenders.10.07    Non-Reliance on
Administrative Agent and Other Lenders..
Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
.No Other Duties; Etc.10.08    No Other Duties; Etc..
Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.
.Administrative Agent May File Proofs of Claim.10.09    Administrative Agent May
File Proofs of Claim..
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Swap Contracts or Treasury Management
Agreements to which the Administrative Agent is not a party) that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the L/C Issuer and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuer and the Administrative
Agent and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuer and the Administrative Agent under Sections 2.03(h) and
(i), 2.08 and 11.04) allowed in such judicial proceeding; and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,




--------------------------------------------------------------------------------




disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08
and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
.Collateral and Guaranty Matters.10.10    Collateral and Guaranty Matters..
The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion,
(a)to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnity obligations, L/C Obligations that are Cash Collateralized
and Obligations in respect of Secured Treasury Management Agreements) and the
expiration or termination of all Letters of Credit, (ii) that is sold or
otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition not prohibited hereunder or under
any other Loan Document or any Involuntary Disposition, or (iii) as approved in
accordance with Section 11.01;
(b)to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(i); and
(c)to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this Section
10.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
.Treasury Management Banks and Swap Banks.10.11    Treasury Management Banks and
Swap Banks..
No Treasury Management Bank or Swap Bank that obtains the benefit of Section
9.03, the Guaranty or any Collateral by virtue of the provisions hereof or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Collateral
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article X to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Treasury
Management Agreements and Secured Swap Agreements except to the extent expressly
provided herein and unless the Administrative Agent has received a Secured Party
Designation Notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Treasury Management Bank or Swap Bank, as the case may be. The Administrative
Agent shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Treasury Management Agreements and Secured Swap Agreements in the case of a
Maturity Date.




--------------------------------------------------------------------------------




ARTICLE XX



ARTICLE XXI

ARTICLE XXIIMISCELLANEOUS
.Amendments, Etc.11.01    Amendments, Etc..
No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or by the Administrative Agent at the direction or with the consent of
the Required Lenders) and the Borrower or the applicable Loan Party, as the case
may be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, further, that
(a)no such amendment, waiver or consent shall:
(i)extend or increase the Commitment of a Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender
whose Commitment is being extended or increased (it being understood and agreed
that a waiver of any condition precedent set forth in Section 5.02 or of any
Default or a mandatory reduction in Commitments is not considered an extension
or increase in Commitments of any Lender);
(ii)postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal (excluding mandatory prepayments), interest, fees or other
amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Commitments hereunder or under any other Loan Document without
the written consent of each Lender entitled to receive such payment or whose
Commitments are to be reduced;
(iii)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such payment of principal, interest, fees or other amounts (it being understood
that an amendment to the definition of EBITDA/Interest Ratio or any components
thereof shall not constitute a reduction of any interest rate or fees
hereunder); provided, however, that only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;
(iv)change Section 2.12 or Section 9.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;
(v)change any provision of this Section 11.01(a) or the definition of “Required
Lenders” without the written consent of each Lender directly affected thereby;
(vi)except in connection with a Disposition permitted under Section 8.05,
release all or substantially all of the Collateral without the written consent
of each Lender directly affected thereby; or
(vii)release the Borrower from its Obligations or, except in connection with a
merger or consolidation permitted under Section 8.04 or a Disposition permitted
under Section 8.05, all or substantially all of the Guarantors from their
obligations herein without the written consent of each Lender directly affected
thereby, except to the extent the release of any Guarantor is permitted pursuant
to Section 10.10 (in which case such release may be made by the Administrative
Agent acting alone);
(b)unless also signed by the L/C Issuer, no amendment, waiver or consent shall
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; and
(c)unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;
provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected




--------------------------------------------------------------------------------




Lenders shall require the consent of such Defaulting Lender, (iii) each Lender
is entitled to vote as such Lender sees fit on any bankruptcy reorganization
plan that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein and (iv) the Required Lenders
shall determine whether or not to allow a Loan Party to use cash collateral in
the context of a bankruptcy or insolvency proceeding and such determination
shall be binding on all of the Lenders.
(d)    Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent, the Borrower and the other Loan Parties (i) to add one or
more additional credit facilities to this Agreement, to permit the extensions of
credit from time to time outstanding hereunder and the accrued interest and fees
in respect thereof to share ratably in the benefits of this Agreement and the
other Loan Documents with Loans and the accrued interest and fees in respect
thereof and to include appropriately the Lenders holding such credit facilities
in any determination of the Required Lenders and (ii) to change, modify or alter
Section 2.11 or Section 9.03 or any other provision hereof relating to the pro
rata sharing of payments among the Lenders to the extent necessary to effectuate
any of the amendments (or amendments and restatements enumerated in clause
(e)(i).
(e)    Notwithstanding anything to the contrary herein, if following the Closing
Date, the Administrative Agent and Borrower shall have jointly identified an
inconsistency, obvious error or omission of a technical or immaterial nature, in
each case, in any provision of the Loan Documents, then the Administrative Agent
and the Loan Parties shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Loan Documents if the same is not objected to in writing by
the Required Lenders within ten (10) Business Days following receipt of notice
thereof.
.Notices and Other Communications; Facsimile Copies.11.02    Notices and Other
Communications; Facsimile Copies..
(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)if to the Borrower or any other Loan Party, the Administrative Agent or the
L/C Issuer, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and
(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the L/C Issuer or
the Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications




--------------------------------------------------------------------------------




pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet.
(d)Change of Address, Etc. Each of the Borrower, the Administrative Agent and
the L/C Issuer may change its address, facsimile or telephone number for notices
and other communications hereunder by notice to the other parties hereto. Each
other Lender may change its address, facsimile or telephone number for notices
and other communications hereunder by notice to the Borrower, the Administrative
Agent and the L/C Issuer. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.
(e)Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic or electronic Loan Notices and Letter of Credit
Applications) purportedly given by or on behalf of any Loan Party even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Loan Parties shall indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of a Loan Party. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
.No Waiver; Cumulative Remedies; Enforcement.11.03    No Waiver; Cumulative
Remedies; Enforcement..




--------------------------------------------------------------------------------




No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.01 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as L/C Issuer) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 11.08
(subject to the terms of Section 2.12), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 10.01 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.12,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
.Expenses; Indemnity; and Damage Waiver.11.04    Expenses; Indemnity; and Damage
Waiver..
(a)Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b)Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Borrower or any other Loan Party) other than the Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged




--------------------------------------------------------------------------------




presence or release of Hazardous Materials on or from any property owned or
operated by a Loan Party or any of its Subsidiaries, or any Environmental
Liability related in any way to a Loan Party or any of its Subsidiaries, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by any Borrower or any Loan Party against an
Indemnitee for intentional breach of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction. Without limiting the provisions of Section
3.01(c), this Section 11.04(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.
(c)Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Credit Exposure at such time) of such unpaid amount (including any such
unpaid amount in respect of a claim asserted by such Lender), such payment to be
made severally among them based on such Lenders’ Applicable Percentages
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided, that, the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent (or any such
sub-agent), the L/C Issuer in its capacity as such, or against any Related Party
of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the L/C Issuer in connection with such capacity. The obligations of
the Lenders under this subsection (c) are subject to the provisions of Section
2.13(d).
(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any other
party hereto, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
for damages (i) resulting from a breach of Section 11.07 or (ii) such damages as
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
(e)Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.
(f)Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent and
the L/C Issuer, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
.Payments Set Aside.11.05    Payments Set Aside..
To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent,




--------------------------------------------------------------------------------




the L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and the L/C Issuer severally agrees
to pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect. The obligations of the Lenders and the L/C Issuer under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
.Successors and Assigns.11.06    Successors and Assigns..
(a)Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (e) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations) at the time owing to it); provided that any such assignment shall
be subject to the following conditions:
(i)Minimum Amounts.
(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s applicable Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned;
(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the applicable Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that, the Borrower shall
be deemed to have consented to any




--------------------------------------------------------------------------------




such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; and provided further, that the Borrower’s consent shall not be required
during the primary syndication of the credit facility provided herein;
(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of Commitment
if such assignment is to a Person that is not a Lender, an Affiliate of such
Lender or an Approved Fund with respect to such Lender;
(C)the consent of the L/C Issuer shall be required for any assignment in respect
of the Commitment.
(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)No Assignment to Certain Persons. No such assignment shall be made (A) to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to a natural Person.
(vi)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit in accordance with its Applicable Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy




--------------------------------------------------------------------------------




of each Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural Person, a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the other Lenders and the L/C Issuer shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (i) through
(vii) of Section 11.01(a) that affects such Participant. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section (it being understood
that the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.12 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)Voting Participants. Notwithstanding anything in Section 11.06 to the
contrary, any bank that is a member of the Farm Credit System that (a) has
purchased a participation or sub-participation in the




--------------------------------------------------------------------------------




minimum amount of $5,000,000 on or after the Effective Date, (b) is, by written
notice to the Borrower and the Administrative Agent in substantially the form of
Exhibit H (“Voting Participant Notification”), designated by the selling Lender
as being entitled to be accorded the rights of a Voting Participant hereunder
(any bank that is a member of the Farm Credit System so designated being called
a “Voting Participant”) and (c) receives the prior written consent of the
Borrower and the Administrative Agent to become a Voting Participant (to the
extent such consent would be required pursuant to Section 11.06(b) if such
transfer were an assignment rather than a sale of a participation or
sub-participation), shall be entitled to vote (and the voting rights of the
selling Lender shall be correspondingly reduced), on a Dollar for Dollar basis,
as if such Voting Participant were a Lender, on any matter requiring or allowing
a Lender to provide or withhold its consent, or to otherwise vote on any
proposed action. To be effective, each Voting Participant Notification shall,
with respect to any Voting Participant, (i) state the full name, as well as all
contact information required of an assignee as set forth in Exhibit H hereto and
(ii) state the Dollar amount of the participation or sub-participation
purchased. The Borrower and the Administrative Agent shall be entitled to
conclusively rely on information contained in notices delivered pursuant to this
paragraph. Notwithstanding the foregoing, each bank or other lending institution
that is a member of the Farm Credit System designated as a Voting Participant in
Schedule 11.06(e) hereto shall be a Voting Participant without delivery of a
Voting Participant Notification and without the prior written consent of the
Borrower and the Administrative Agent.
(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)Resignation as L/C Issuer after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time CoBank assigns all of its Commitment
and Loans pursuant to subsection (b) above, CoBank may, upon thirty days’ notice
to the Borrower and the Lenders, resign as L/C Issuer. In the event of any such
resignation as L/C Issuer, the Borrower shall be entitled to appoint from among
the Lenders a successor L/C Issuer hereunder; provided, however, that no failure
by the Borrower to appoint any such successor shall affect the resignation of
CoBank as L/C Issuer, as the case may be. If CoBank resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
Upon the appointment of a successor L/C Issuer, (1) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer and (2) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to CoBank to
effectively assume the obligations of CoBank with respect to such Letters of
Credit.
.Treatment of Certain Information; Confidentiality.11.07    Treatment of Certain
Information; Confidentiality..
Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to a Loan Party and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of




--------------------------------------------------------------------------------




CUSIP numbers or other market identifiers with respect to the credit facilities
provided hereunder, (h) with the consent of the Borrower or (i) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.
For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to any Loan Party or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer (a)
acknowledges that the Information may include material non-public information
concerning the Borrower or a Subsidiary, as the case may be, (b) represents and
warrants that it has developed compliance procedures regarding the use of
material non-public information and (c) agrees that it will handle such material
non-public information in accordance with applicable Law, including United
States Federal and state securities Laws.
.Set-off.11.08    Set-off..
If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, L/C Issuer or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch office or Affiliate of such Lender or the L/C
Issuer different from the branch office or Affiliate holding such deposit or
obligated on such indebtedness; provided, that, in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.14 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have. Each Lender and the L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
.Interest Rate Limitation.11.09    Interest Rate Limitation..
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.




--------------------------------------------------------------------------------




.Counterparts; Integration; Effectiveness.11.10    Counterparts; Integration;
Effectiveness..
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents, the Farm Credit Equity Documents and any separate
letter agreements with respect to fees payable to the Administrative Agent or
the L/C Issuer, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.
.Survival of Representations and Warranties.11.11    Survival of Representations
and Warranties..
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
.Severability.11.12    Severability..
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent or the L/C Issuer, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.
.Replacement of Lenders.11.13    Replacement of Lenders..
If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided, that:
(a)the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.06(b);
(b)such Lender shall have received payment of an amount equal to one hundred
percent (100%) of the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;
(d)such assignment does not conflict with applicable Laws; and




--------------------------------------------------------------------------------




(e)in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable assignee consents to the proposed
change, waiver, discharge or termination; provided that the failure by such
Non-Consenting Lender to execute and deliver an Assignment and Assumption shall
not impair the validity of the removal of such Non-Consenting Lender and the
mandatory assignment of such Non-Consenting Lender’s Commitments and outstanding
Loans and participations in L/C Obligations pursuant to this Section 11.13 shall
nevertheless be effective without the execution by such Non-Consenting Lender of
an Assignment and Assumption.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
.Governing Law; Jurisdiction; Etc.11.14    Governing Law; Jurisdiction; Etc..
(a)GOVERNING LAW. This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of NEW yORK.
(b)SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY OTHER FORUM OTHER THAN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
(c)WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.




--------------------------------------------------------------------------------




.Waiver of Right to Trial by Jury.11.15    Waiver of Right to Trial by Jury..
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
.Electronic Execution of Assignments and Certain Other
Documents.11.16    Electronic Execution of Assignments and Certain Other
Documents..
The words “execute,” “execution,” “signed,” “signature” and words of like import
in any Assignment and Assumption or in any amendment or other modification
hereof (including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
.USA PATRIOT Act.11.17    USA PATRIOT Act..
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.
.No Advisory or Fiduciary Relationship.11.18    No Advisory or Fiduciary
Relationship..
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent, each
Arranger and the Lenders are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, each
Arranger and the Lenders on the other hand, (ii) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) the Borrower is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (b)(i) the Administrative Agent, each
Arranger and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not and will not be acting as an advisor, agent or fiduciary, for the Borrower
or any of Affiliates or any other Person and (ii) neither the Administrative
Agent, an Arranger nor any Lender has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and (c)
the Administrative Agent, each Arranger and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent, an Arranger nor any Lender has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases, any claims
that it may have against the




--------------------------------------------------------------------------------




Administrative Agent, each Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
.Judgment Currency.11.19    Judgment Currency..
If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent or the L/C Issuer could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent, the L/C
Issuer or any Lender hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent, the L/C Issuer or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent, the L/C Issuer or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency.  If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent, the L/C Issuer or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent, the
L/C Issuer or such Lender, as the case may be, against such loss.  If the amount
of the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent, the L/C Issuer or any Lender in such currency, the
Administrative Agent, the L/C Issuer or such Lender, as the case may be, agrees
to return the amount of any excess to the Borrower (or to any other Person who
may be entitled thereto under applicable Law).


[SIGNATURE PAGES FOLLOW]








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWER:
LOUISIANA-PACIFIC CORPORATION,

a Delaware corporation
By:    
Name:
Title:








--------------------------------------------------------------------------------




DMINISTRATIVE
AGENT:
AMERICAN AGCREDIT, FLCA,

as Administrative Agent
By:    
Name:
Title:
L/C ISSUER:
cobank, acb,

as L/C Issuer
By:    
Name:
Title:
LENDERS:
AMERICAN AGCREDIT, FLCA,

as a Lender
By:    
Name:
Title:
FARM CREDIT SERVICES OF AMERICA, PCA,
as a Lender


By:    
Name:
Title:










